Exhibit 10.11

FULL SERVICE LEASE

THIS LEASE (“Lease”) dated for references purposes only is made between PS
BUSINESS PARKS, L.P., a California limited partnership (“Landlord”), and SiRF
Technology Holdings, Inc., a California Corporation (“Tenant”), as of
September 24th, 2004 (the “date of this Lease”).

PROJECT: ORANGE COUNTY BUSINESS CENTER

BUILDING: 1231 EAST DYER ROAD, SANTA ANA, CA, 92705

PREMISE: 12,643 RENTABLE SQUARE FEET COMMONLY KNOWN AS SUITE 200 IN BUILDING
1231 EAST DYER ROAD, SANTA ANA, CA 92705 DESCRIPTION OF PREMISES: (the Premises
as shown on Exhibit A-1) In addition to Tenant’s rights to use and occupy the
Premises as hereinafter specified, the “Building” is depicted on Exhibit “A-2”,
the “Project” is depicted on Exhibit “A-3” and is commonly referred to as Suite
200 and contains approximately 12,643 rentable square feet.

RENTABLE AREA OF PREMISES: approximately 12,643 rentable square feet

PERMITTED USE: LEGAL USES PER CITY CODES FOR OFFICE AND ADMINISTRATION USE.

COMMENCEMENT DATE: NOVEMBER 1, 2004 OR UPON SUBSTANTIAL COMPLETION OF TENANT
IMPROVEMENTS.

INITIAL TERM: SIXTY-TWO (62) MONTHS.

EXPIRATION DATE: SIXTY-TWO (62) MONTHS FOLLOWING LEASE COMMENCEMENT.

BASE RENT:

  (a) Initial Annual Base Rent $242,745.60

  (b) Initial Monthly Installment of Base Rent: $20,228.80

  (c) Subject to increase pursuant to Paragraph 3 as follows:

[Month 1] $20,228.80 per month

[Month 2-3] $0.00 per month

[Months 4-14] $20,228.80 per month

[Months 15-26] $20,860.95 per month

[Months 27-38] $21,493.10 per month

[Months 39-50] $22,125.25 per month

[Months 51-62] $22,757.40 per month

SECURITY DEPOSIT: $22,757.40

BASE YEAR: 2005

TOTAL INITIAL MONTHLY PAYMENT: $20,228.80.

TENANT’S PROPORTIONATE SHARE OF BUILDING: 11.32%         OF PROJECT: 2.89%

PARKING DENSITY: Four (4) spaces per 1,000 rentable square feet of the Premises
unreserved in common with other tenants.

BROKERS: Jeff Saywitz of The Saywitz Company represents Tenant and Cushman
Wakefield represents Landlord.

TENANT’S SIC CODE: 7379

 

TENANT CONTACT:

   Name: Lois Clarke    Telephone Number: (408) 392-8322    FAX: (408) 467-0420

 

ADDRESSES FOR NOTICES:

   To: Tenant    To: Landlord    Walter Amaral    PS Business Parks, L.P.     
        SiRF Technology Inc.    1231 East Dyer Road, Suite 250,             
148 East Brokaw Road    Santa Ana, CA, 92705              San Jose, CA 95112   
Attn: Leticia D. Collins              FAX: (408) 467-0420    FAX: 714.850.9042
         

TENANT’S BILLING ADDRESS [If different from Notice Address]: Atten: Accounts
Payable

LANDLORD’S REMITTANCE ADDRESS: PS Business Parks, L.P., Orange County Business
Center, Dept. # 2520-08, Los Angeles, CA, 90084-2520

IN WITNESS WHEREOF, the parties hereto have executed this Lease, consisting of
the foregoing Basic Lease Information, the following Standard Lease Provisions
consisting of Paragraphs 1 through 32 (the “Standard Lease Provisions”) and
Exhibits “A”, “A-1”, “A-2”, “A-3”, “B”, “C”, “D”, “E” and Provision #29 – No
Smoking all of which are incorporated herein by this reference (collectively,
this “Lease”). In the event of any conflict between the provisions of the Basic
Lease Information and the provisions of the Standard Lease Provisions, the
Standard Lease Provisions shall control.

 

1 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

THIS LEASE, WHETHER OR NOT EXECUTED BY TENANT, IS SUBJECT TO ACCEPTANCE BY
LANDLORD, ACTING BY ITSELF OR BY ITS AGENT BY THE SIGNATURE ON THIS LEASE OF ITS
SENIOR VICE PRESIDENT, VICE PRESIDENT, REGIONAL MANAGER OR DIRECTOR OF LEASING.

 

“Landlord”

   

“Tenant”

PS BUSINESS PARKS, L.P., a California limited partnership,     SlRF TECHNOLOGY
HOLDINGS, INC., A California Corporation

By:

 

/s/ Robin Mather

    By:   /s/ Walter Amaral              

Robin Mather

      Walter Amaral

Its:

      Its:                

Vice President

      Sr. V.P. Finance and CFO

Date:

 

9.26.04

    Date:   Sept. 24, 2004                   By:   /s/ Kanwar Chadha            
    Its:   Corporate Secretary                 Date:   Sept. 24, 2004          

1. Automatic Payments: Unless Landlord otherwise directs in writing, all
payments of Base Rent and the monthly estimated payments of Tenant’s
Proportionate Share of Operating Expenses may be made by automatic debit
electronic payment. Tenant shall execute such documents, provide such
information, and follow such procedures as are requested by Landlord from time
to time to facilitate such payments. If, by reason of insufficient funds or
other reason, any such payment is not fully made and received, such event shall
be deemed a failure of Tenant to make the required payment. Payment shall be
deemed made by Tenant on the date funds are actually received by Landlord;
provided, if Tenant is then in default, Landlord shall have the right to return
all or a part of any payment received within ten (10) business days of receipt,
in which event the returned amount shall be deemed to have not been paid by
Tenant or received by Landlord. Receipt of any funds pursuant to this Paragraph
shall not constitute a waiver by Landlord of any Default by Tenant whether or
not such Default is known to Landlord.

2. Lease of Premises

2.01 Landlord leases to Tenant, and Tenant leases from Landlord, the Premises,
upon the terms of this Lease. The Premises are leased “AS IS” except only for
the improvements, if any, which are to be constructed by Landlord pursuant to
Exhibit “B.” Any such improvements to be constructed by Landlord pursuant to
Exhibit “B” are herein referred to as “Landlord’s Work.” Tenant acknowledges
that neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the Premises. The square footages set forth in this Lease are
approximate and agreed. Use of the terms “rentable” and “usable” is for
convenience only and represents Landlord’s interpretation of such terms.
Landlord will deliver the Premises to Tenant with existing plumbing, electrical,
fire sprinkler, lighting, air conditioning, heating and mechanical systems
located in the Premises, if any, in good working condition.

2.02 Landlord’s Work, if any, shall be installed by Landlord in compliance with
all then applicable codes. Tenant, at its sole expense, agrees to comply with
all laws, codes, ordinances and other legal requirements (including covenants
and restrictions) applicable to the Premises (herein “Laws”). Tenant agrees to
cause the Premises to comply with all Laws, including by making any changes to
the Premises necessitated by any Tenant activity, including but not limited to
changes required by (a) any Tenant Improvements or Tenant Alterations (as
defined below), or (b) any use of the Premises or Property by Tenant; provided,
Landlord reserves the right to accomplish such changes itself at the expense of
Tenant. If any activity of Tenant necessitates changes to the Project other than
the Premises, then Landlord shall elect that Landlord accomplish the same at the
expense of Tenant or that Tenant accomplish the same at its own expense.

2.03 If for any reason Landlord cannot deliver possession of the Premises on the
estimated Commencement Date of the Lease Term, Landlord will not be subject to
any liability nor will the validity of this Lease be affected in any manner.
Rather, the Commencement Date shall be delayed until delivery of possession in
which event the expiration date of the Lease Term shall be extended to include
the same number of full calendar months as set forth in Paragraph 1 above (plus
any partial first month); provided, in the event delivery of possession is
delayed by any act, omission or request of Tenant, then the Premises shall be
deemed to have been delivered (and the Commencement Date shall occur) on the
earlier of the actual date of delivery or the date delivery would have occurred
absent the number of days of such delay attributable to Tenant and the term
shall then be for such number of full calendar months (plus any partial first
month). If for any reason possession of the Premises is not delivered within
ninety (90) days of scheduled Commencement Date set forth in Paragraph 1 above,
Landlord or Tenant may terminate this Lease by written notice given after such
ninety (90) day period but prior to delivery of possession; provided, such
ninety (90) day period shall be extended by (a) the number of days of delays
attributable to Tenant (including but not limited to delays in approvals of
plans or cost estimates, delays related to changes in plans requested by Tenant
whether or not approved by Landlord, delays caused by Tenant installing any
“Tenant Improvements,” delays caused by other early entry or early occupancy by
Tenant, and/or other delays attributable to Tenant), plus (b) the number of days
of delays caused by events beyond the reasonable control of Landlord (including
but not limited to fire, earthquake, other casualty, inclement weather, acts of
God, shortages of labor or material, lead times on ordered items, strike, acts
or omissions of government, and/or delays in governmental permits, inspections
or approvals). Any such termination shall be without liability of Landlord to
Tenant. Any such termination by Tenant shall be Tenant’s sole remedy for delay
in delivery of possession.

2.04 Upon expiration or termination of this Lease, Tenant agrees to return the
Premises to Landlord in the same condition as received by Tenant with all
removal, repair, and restoration duties of Tenant being fully performed.

 

2 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

2.05 Upon request made by Landlord following the Commencement Date, Tenant shall
execute and deliver an agreement setting forth the Commencement Date, the date
upon which the Lease Term shall expire, and such other matters regarding the
commencement of this Lease as Landlord shall request. If Tenant, with Landlord’s
prior written consent, occupies the Premises prior to the Commencement Date,
Tenant’s occupancy of the Premises shall be subject to all the provisions of the
Lease. Early occupancy of the Premises shall not advance the expiration date of
the Lease. Tenant shall pay Base Rent during the early occupancy period and all
other charges shall begin to accrue on the date of such early occupancy.

3. Base Rent

On or before the first day of each calendar month of the Lease Term, Tenant will
pay to Landlord the Base Rent for such month. Base Rent for any first partial
month and for the first full calendar month of the Lease Term, together with the
Security Deposit, are due and payable upon execution of this Lease. Monthly rent
for any partial calendar month will be prorated. All sums payable by Tenant to
Landlord hereunder shall be deemed rent. Base Rent and all other amounts
required to be paid by Tenant hereunder shall be paid without deduction or
offset and without prior notice or demand. All such amounts shall be paid in
lawful money of the United States of America and shall be paid to Landlord at
the address stated herein or to such other persons or to such other places as
Landlord may designate in writing from time to time. Amounts payable hereunder
shall be deemed paid when actually received by Landlord.

4. Additional Rent

4.01 Unless otherwise specifically stated in this Lease, any charge payable by
Tenant under this Lease other than Base Rent is called “Additional Rent.” The
term “rent” whenever used in this Lease means Base Rent, Additional Rent and/or
any other monies payable by Tenant under the terms of this Lease.

4.02 “Operating Expenses” as used herein shall include all costs and expenses
related to the ownership, management, operation, maintenance, replacement,
improvement and repair of the Premises, Building, Project and/or Property, or
any part thereof, incurred by Landlord including but not limited to:
(1) Property supplies, materials, labor, equipment, and tools;
(2) Landlord-incurred Utility and Service Costs (as further described in
Paragraph 4.03B below), security, janitorial, trash removal, and all applicable
service and maintenance agreements; (3) Property related legal, accounting, and
consulting fees, costs and expenses, including but not limited to the cost of
contests of Real Property Taxes; (4) Insurance Premiums for all policies deemed
necessary by Landlord and/or its lenders, and all deductible amounts under such
policies (as further described in Paragraph 4.03C below); (5) costs and expenses
of operating, maintaining, and repairing the Property, including but not limited
to all interior areas and also driving, parking, loading, and other paved or
unpaved areas (including but not limited to, resurfacing and striping and any
snow and ice removal Landlord elects to conduct), landscaped areas (including
but not limited to, tree trimming), building exteriors (including but not
limited to, painting and roof work), signs and directories, and lighting;
(6) capital improvements and replacements (including but not limited to, all
financing costs and interest charges); (7) compensation (including but not
limited to, any payroll taxes, worker’s compensation for employees, and
customary employee benefits) of all persons, including independent contractors,
who perform duties, or render services on behalf of, or in connection with the
Property, or any part thereof, including but not limited to, Property
operations, maintenance, repair, and rehabilitation; (8) Property management
fees and the cost of providing space used by the Property manager; and (9) Real
Property Taxes (as further described in Paragraph 4.03A, below). All Operating
Expenses other than Real Property Taxes, Utility and Service Costs, and
Insurance Premiums, are herein referred to as Common Area Expenses (CAM).

4.03A “Real Property Taxes” shall include any fee, license fee, tax, levy,
charge, or assessment (hereinafter individually and/or collectively referred to
as “Tax”) imposed by any authority having the direct or indirect power to tax
and where such Tax is imposed against the Property, or any part thereof, or
Landlord in connection with its ownership or operation of the Property,
including but not limited to: (3) any Tax on rent or Tax against Landlord’s
business of leasing the Property; (2) any Tax by any authority for services or
maintenance provided to the Property, or any part thereof, including but not
limited to, fire protection, streets, sidewalks, and utilities; (3) any Tax on
real estate or personal property levied with respect to the Property, or any
part thereof, and any fixtures and equipment and other property used in
connection with the Property; (4) any Tax based upon a reassessment of the
Property due to a change in ownership or transfer of all or part of Landlord’s
interest in the Property; and, (5) any Tax replacing, substituting for, or in
addition to any Tax previously included in this definition. Real Property Taxes
do not include Landlord’s federal or state net income taxes.

4.03B “Utility and Service Costs” shall include all Landlord incurred utility
and service costs and expenses including but not limited to costs related to
water and plumbing, electricity, gas, lighting, steam, sewer, waste disposal,
and HVAC, and all costs related to plumbing, mechanical, electrical, elevator,
HVAC, and other systems.

4.03C “Insurance Premiums” shall include all insurance premiums for all
insurance policies maintained by Landlord from time to time related to the
Property.

4.04 Throughout the Lease Term following the Base Year, Tenant will pay as
Additional Rent its Proportionate Share (of the Project and/or Building, as
designated from time to time by Landlord) of the amount by which total Operating
Expenses in each calendar year exceed total Operating Expenses for the Base
Year. Estimated payments shall be made monthly on or before the first day of
each calendar month each in the amount of Landlord’s then current estimate as
outlined below. Tenant’s Proportionate Share will be prorated for partial
months. All Operating Expenses will be adjusted, at the election of Landlord, to
reflect 95% occupancy during any calendar year in which the Project is not fully
occupied (in which event Operating Expenses for the Base Year shall also be so
adjusted).

4.05 Tenant’s Proportionate Share of Operating Expenses shall be determined and
paid as follows:

4.05A. Tenant’s Operating Expense estimates: On or about April 1st of each
calendar year, Landlord will provide Tenant with a statement of: (1) Tenant’s
annual share of estimated Operating Expenses in excess of Base Year Operating
Expenses for the then current calendar year; (2) Tenant’s monthly Operating
Expense estimate for the then current year; and, (3) Tenant’s retroactive
estimate correction billing (for the period of January 1st through the date
immediately prior to the commencement date of Tenant’s new monthly Operating
Expense estimate) for the difference between Tenant’s new and previously billed
monthly Operating Expense estimates for the then current year.

 

3 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

4.05B. Tenant’s Proportionate Share of actual annual Operating Expenses: Each
year, Landlord will provide Tenant with a statement reflecting the total
Operating Expenses for the previous calendar year. If the total of Tenant’s
Operating Expense estimates billed for the previous calendar year are less than
Tenant’s Proportionate Share of the actual Operating Expenses in excess of Base
Year Operating Expenses, the statement will indicate the payment amount and date
due. If Tenant has paid more than its Proportionate Share of excess Operating
Expenses for the preceding calendar year, Landlord will credit the overpayment
toward Tenant’s future Operating Expense obligations. Monthly Operating Expense
estimates are due on the 1st of each month and shall commence in the month
specified by Landlord. Tenant’s retroactive estimate correction, and actual
annual Operating Expense charges, if any, shall be due, in full, on the date(s)
specified by Landlord.

4.06 Unless Landlord otherwise elects, Tenant shall pay each Operating Expense
in accordance with Tenant’s Proportionate Share of the Building or Tenant’s
Proportionate Share of the Project, whichever is designated by Landlord.
Landlord shall have the right to make allocations (“Allocations”) to Tenant of
any one or more Operating Expenses on a different basis. Landlord shall have the
right to make any such Allocations in any manner which Landlord deems reasonable
(including use of estimates). For example, if Landlord deems it reasonable to do
so, Landlord shall have the right to elect at any time and from time to time
(a) to make any Allocation of one or more Operating Expenses based upon Tenant’s
Proportionate Share of the Building and to make other Allocations on Tenant’s
Proportionate Share of the Project, (b) to make Allocations of certain Operating
Expense items among less than all Tenants and/or other than based upon the
respective square footages of the Tenants, (c) to make different Allocations for
different Operating Expenses, and/or (d) to alter an Allocation or the method of
determining an Allocation from time to time. In no event shall Landlord be
liable to Tenant based upon any incorrect or disputed Allocation nor shall
Tenant have any right to terminate this Lease by reason of any such Allocation.

5. Late Charges

If any sum payable by Tenant to Landlord is not received by Landlord within five
(5) days after it becomes due, Tenant shall pay a late charge equal to five
hundred dollars ($500.00) or ten percent (10%) of the then delinquent amount,
whichever is greater. A one hundred dollar ($100.00) handling fee will be paid
to Landlord by Tenant for each bank returned check, and Tenant will be required
to make all future payments to Landlord by wire or electronic transfer or by
cashier’s check. The acceptance of late charges and returned check charges by
Landlord will not constitute a waiver of Tenant’s Default nor any other rights
or remedies of Landlord.

6. Security Deposit and Financial Reporting

6.01 Upon Tenant’s execution of this Lease, Tenant will deposit with Landlord an
initial Security Deposit in the amount specified in Paragraph 1 as security for
Tenant’s full and faithful performance of every provision under this Lease.
Landlord will not be required to keep the Security Deposit separate from its
general funds and has no obligation or liability for payment of interest thereon
(except when required by law). Tenant hereby grants to Landlord a security
interest in the Security Deposit. Tenant will not have the right to apply any
part of the Security Deposit to any amounts payable under the terms of this
Lease nor is it a measure or limitation of Landlord’s damages in event of a
Default by Tenant. If Tenant fails to pay any rent due herein, or otherwise is
in Default of any provision of this Lease, Landlord may, without waiver of the
Default or of any other right or remedy, use, apply or retain all or any portion
of the Security Deposit for the payment of any amount due Landlord or to
compensate Landlord for any loss or damage suffered by Tenant’s Default. Within
five (5) days after written notification by Landlord, Tenant will restore the
Security Deposit to the full amount required under this Lease.

6.02 Within ten (10) days after written request from Landlord, Tenant shall
deliver to Landlord such financial statements as Landlord reasonably requests
regarding Tenant or any assignee, subtenant, or guarantor of Tenant. Tenant
represents and warrants to Landlord that each financial statement is a true and
accurate statement. Landlord shall use such statements only for valid business
purposes. Landlord shall have the right to make such financial statements and
the other contents of its files available to law enforcement or other
governmental agencies upon request.

7. Use of Premises

7.01 The Premises will be used and occupied only for Tenant’s Permitted Use.
Tenant will, at its sole expense, comply with all conditions and covenants of
this Lease, and all Laws. Tenant will not use or permit the use of the Premises,
the Property or any part thereof, in a manner that is unlawful, diminishes the
appearance or aesthetic quality of any part of the Property, creates waste or a
nuisance, or causes damage to the Property. Tenant shall not permit any
objectionable or unpleasant odors, smoke, dust, gas, noise or vibrations to
emanate from the Premises nor take or permit any other action in the Premises
that would endanger, annoy, or interfere with the operations of, Landlord or any
other tenant of the Project. Tenant shall obtain, at its sole expense, any
permit or other governmental authorization required to operate its business from
the Premises. Any animals, excepting guide dogs, on or about the Property or any
part thereof are expressly prohibited.

7.02 Landlord shall be responsible for providing all trash receptacles and
pickup for the Premises. In the event of any excessive trash in or outside the
Premises, as determined by Landlord in its sole discretion, Landlord will have
the right to remove such excess trash, charge all costs and expenses
attributable to its removal to Tenant. Tenant will not cause, maintain or permit
any outside storage on or about the Property without prior written consent by
Landlord. In the event of any unauthorized outside storage by Tenant, Landlord
will have the right, without notice, in addition to such other rights and
remedies it may have, to remove any such storage at the expense of Tenant.

8. Parking

All parking will comply with the terms and conditions of this Lease and the
parking rules and regulations included in Exhibit “D.” Tenant will have a
non-exclusive privilege to use those parking spaces designated by Landlord for
public parking. Vehicles parked in public parking areas will be no larger than
full-sized passenger automobiles or standard pick-up trucks. Landlord reserves
the right, without notice to Tenant, to tow away at Tenant’s sole cost and
expense any vehicles parked in any parking area for any continuous period of 24
hours or more, or earlier if Landlord, in its sole discretion, determines such
parking to be a hazard or inconvenience to other Tenants or Landlord, or
violates any rules or regulations or posted notices related to parking. Landlord
shall not be responsible for enforcing Tenant’s parking rights against third
parties. From time to time, Landlord reserves the right, upon written notice to
Tenant, to change the location,

 

4 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

the availability and nature of parking spaces, establish reasonable time limits
on parking, establish a permit or decal system and, on an equitable basis, to
assign specific spaces with or without charge to Tenant as Additional Rent. The
parking privileges granted to Tenant are personal to Tenant; Tenant shall not
assign or sublet parking privileges.

9. Utilities and Services

9.01 Subject to the other provisions of this Lease, the following services are
provided.

 

  A. Electricity, water, and elevator service (if elevators presently serve the
Premises) are provided

 

  B. Heating and air conditioning are provided 8:00 a.m. to 6:00 p.m. weekdays
and 9:00 a.m. to 1:00 p.m. Saturdays, except holidays. If Tenant desires such
service during other hours, Tenant must prearrange the same with Landlord and
pay an additional charge for such service.

 

  C. Five days per week janitorial service, periodic window cleaning, supplies
for Building operation, and other customary services.

If Tenant uses any utility or service in excess of normal usage levels, as
determined by Landlord in its sole discretion, Landlord shall have the right to
charge Tenant for such excess use and to charge Tenant the cost to separately
meter such use.

9.02 Landlord will not be liable or deemed in Landlord Default, nor will there
be any abatement of rent or right to terminate this Lease, for (a) any
interruption or reduction of utilities, utility services or telecommunication
services, (b) any telecommunications or other company (whether selected by
Landlord or Tenant) failing to provide such utilities or services or providing
the same defectively, and/or (c) any utility interruption in the nature of
blackouts, brownouts, or rolling interruptions. Tenant agrees to comply with any
energy conservation programs required by law or implemented by Landlord. Tenant
acknowledges that utility and service costs and availability may fluctuate
significantly, due to power shortages or other events and factors, and Tenant
accepts the risks of such fluctuations. Landlord reserves the right, in its sole
discretion, to designate, at any time, the utility and service providers for
Tenant’s use within the Property; no such designation shall impose liability
upon Landlord.

9.03 Tenant has satisfied itself as to the adequacy of any Landlord owned
utility equipment and the quantity of telephone lines and other service
connections to the Building available for Tenant’s use.

10. Tenant Improvements; Tenant Alterations and Mechanic’s Liens

10.01 Any improvements to be constructed in the Premises by Tenant prior to
Tenant initially commencing use of the Premises are referred to throughout this
Lease as “Tenant Improvements.” All Tenant Improvements will be performed in
accordance with the terms and conditions outlined in Exhibit “B” and also in
accordance with the provisions set forth in this Paragraph 10 regarding Tenant
Alterations.

10.02 The following provisions apply to “Tenant Alterations” which means and
includes (a) any alterations or improvements to the Premises undertaken by
Tenant (other than nonstructural installation of equipment or trade fixtures),
(b) any utility installations at the Premises undertaken by Tenant, and (c) any
repair, restoration, replacement, or maintenance work at the Premises undertaken
by Tenant whether or not Tenant is required to undertake such work pursuant to
this Lease. Tenant shall not commence any Tenant Alteration without first
obtaining the prior written consent of Landlord in each instance which consent
may be withheld or conditioned in Landlord’s sole discretion. Tenant shall
submit such information regarding the intended Tenant Alteration as Landlord may
reasonably require, and no request for consent shall be deemed complete until
such information is delivered. The following provisions apply to all Tenant
Alterations.

 

  (a) Tenant shall hire a licensed general contractor who, in turn, shall hire
only licensed subcontractors. All work shall be conducted expeditiously and be
completed within a reasonable time.

 

  (b) Tenant shall obtain all required permits and deliver a copy of the same to
Landlord. Tenant shall install all Tenant Alterations in strict compliance with
all permits, any plans approved by Landlord, and all conditions to Landlord’s
approval.

 

  (c) Unless Landlord elects otherwise in its applicable prior written consent,
Tenant shall remove each Tenant Alteration at the end of this Lease or Tenant’s
right of possession and restore the Premises to its prior condition, all at
Tenant’s expense.

 

  (d) Tenant shall deliver to Landlord, within ten (10) days following
installation of each Tenant Alteration, (w) accurate, reproducible as-built
plans, (x) proof of final inspection and approval by all governmental
authorities, (y) complete lien waivers for all costs of the Tenant Alteration,
and (z) a copy of a recorded notice of completion.

10.03 Landlord shall have the right to inspect all Tenant Alterations. Tenant
shall pay to Landlord a fee equal to 15% of total project cost to compensate
Landlord for review of plans, inspection of work, and other activities regarding
any Tenant Alterations. Approval of any plans or inspection of any work is for
the sole benefit of Landlord and is not a representation by Landlord that any
work is suitable or complies with applicable requirements. Landlord’s approval
of any Tenant Improvements and Tenant Alterations and/or Landlord’s approval or
designation of any general contractor, subcontractor, supplier or other project
participant will not create any liability whatsoever on the part of Landlord.

10.04 Tenant shall pay all costs of Tenant Alterations as and when due. Tenant
shall not allow any lien to be filed. Tenant shall obtain advance lien waivers
and third-party beneficiary agreements from all contractors, subcontractors,
suppliers, and others providing equipment, labor, materials, or services, in the
form required by Landlord. If any lien is filed, then, without waiver of any
other right or remedy, Landlord shall have the right to cause such lien to be
removed by any means allowed by law, including bond, deposit, and/or payment of
the underlying claim. All sums

 

5 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

expended by Landlord in connection with such lien and/or its removal, including
attorney fees, shall be immediately due from Tenant to Landlord, together with
interest at the rate of 12%.

10.05 All Tenant Improvements and Tenant Alterations are part of the realty and
belong to Landlord. Tenant shall be solely responsible to insure all Tenant
Alterations and to restore the same following any casualty. As a condition of
Landlord consenting to any Tenant Improvements or Tenant Alterations, Landlord
reserves the right, at any time: (i) to require Tenant to pay an amount
determined by Landlord to cover the costs of demolishing part or all of any
Tenant Improvements or Tenant Alterations and/or the cost of returning the
Premises to their condition before any such work commenced (normal wear and tear
excepted); and/or (ii) to elect to make Tenant the owner of all or any specified
part of the Tenant Improvements or Tenant Alterations and/or to require Tenant,
upon termination of this Lease, to remove none, all, or part of the same at its
sole cost and expense. The provisions of this Paragraph shall survive the
termination of this Lease.

10.06 Notwithstanding any other provision of this Lease, Tenant shall remove, at
or prior to the expiration or termination of this Lease, at its expense, all
wiring and cabling installed at the Premises which shall have been installed by
Tenant or which Landlord shall have installed pursuant to this Lease or at the
request of Tenant. Such wiring and cabling shall include but not be limited to
(a) wiring and cabling above the ceiling panels, behind or within walls, and
under or within floors, (b) wiring and cabling for voice, data, security or
other purposes, (c) wiring and cabling installed pursuant to this Paragraph 10,
pursuant to Exhibit B, or otherwise, and (d) all related installations,
equipment and items whatsoever.

11. Repairs

11.01 Subject to Paragraph 11.02 below, Tenant shall, at all times and at its
sole cost and expense, keep all parts of the Premises (including Tenant
Improvements and Tenant Alterations) in good order, and in a neat, clean and
safe condition. If Tenant does not perform required maintenance, Landlord shall
have the right, without waiver of Default nor of any other right or remedy, to
perform such obligations of Tenant on Tenant’s behalf, and Tenant will reimburse
Landlord for any costs incurred immediately upon demand.

11.02 Landlord shall perform all repairs required in the Premises. All costs
incurred by Landlord in making such repairs shall be Operating Expenses;
provided, Tenant shall reimburse Landlord for 100% of any such costs incurred by
Landlord (a) due to the act or omission of Tenant (including but not limited to
clogging of plumbing, stain removal, and repair of damage to the Premises), or
(b) for repairs or maintenance in excess of or other than routine Building
standard repairs and maintenance as determined by Landlord in its sole
discretion (for example, maintenance of any above standard dedicated HVAC unit,
repair of built-in appliances, or periodic replacing of above standard light
bulbs). Tenant expressly waives the benefit of any statute or other legal right
now or hereafter in effect which would otherwise afford Tenant the right to make
repairs at Landlord’s expense, whether by deduction of rent or otherwise, or to
terminate this Lease because of Landlord’s failure to keep the Property, or any
part thereof in good order, condition and repair.

12. Insurance

12.01 Tenant will not do or permit anything to be done within or about the
Premises or the Property which will increase the existing rate of any insurance
on any portion of the Property or cause the cancellation of any insurance policy
covering any portion of the Property. Tenant will, at its sole cost and expense,
comply with any requirements of any insurer of Landlord.

12.02 Tenant agrees to maintain policies of insurance described in this
Paragraph. Landlord reserves the right, from time to time, to require additional
coverages (including, for example, flood insurance, if the Premises is located
in a flood hazard zone), and/or to require higher amounts of coverages. No
insurance policy of Tenant shall have a deductible greater than $25,000.

 

(a)        Workers’ Compensation Employer’s Liability

  Statutory Requirements Not less than $1,000,000.00

(b)        Commercial General Liability

  Not less than $1,000,000.00 combined single limit per occurrence Not less than
$2,000,000.00 aggregate this location

The Commercial General Liability policies shall insure on an occurrence and not
a claims-made basis and cover the Premises, Project and Property. Such policies
shall cover liability arising from premises, operations, independent
contractors, products-completed operations, personal injury, advertising injury
and liability assumed under an insured contract (specifically insuring
performance of the indemnity obligations of Tenant hereunder); such policies
shall not be excess, nor exclude pollution or employment-related practices.

 

(c)        Automobile Liability

  Not less than $300,000.00 combined single limit including property damage

 

  (d) “Causes of Loss — Special Form” coverage including endorsements for flood
coverage, earthquake sprinkler leak coverage, and such endorsements and
supplemental coverages as Landlord may require from time to time. This insurance
coverage must be upon the Premises and all property owned by Tenant, for which
Tenant is legally liable, which Tenant is obligated to repair and restore
hereunder, and/or which was installed at the expense of or at the request of
Tenant, including but not limited to, any Tenant Improvements, Tenant
Alterations, furniture, fixtures, equipment, installations and any other
personal property of Tenant, in an amount not less than their full replacement
value. All proceeds of this insurance shall only be used for the repair and
replacement of property so insured; Tenant hereby assigns to Landlord all its
rights to receive any proceeds of such insurance policies attributable to any
Tenant Improvements and Tenant Alterations if this Lease is terminated due to
damage or destruction.

 

  (e) Garage Liability Insurance: In the event Tenant uses any part of the
Premises or Property to store or to perform work on vehicles, Tenant shall
maintain garage liability insurance in such form and amount as Landlord may
require from time to time.

 

6 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

The limits of the insurance coverage required under this Lease will not limit
the liability of Tenant nor relieve Tenant of any obligation hereunder. All
insurance to be carried by Tenant will be primary to, and non-contributory with,
Landlord’s insurance, and contain cross-liability endorsements and will in
addition to the above coverage specifically insure Landlord against any damage
or loss that may result either directly or indirectly from any default of Tenant
under Paragraph 14 (Hazardous Materials) herein. Any similar insurance carried
by Landlord will be considered excess insurance only.

12.03 Tenant will name Landlord (and, at Landlord’s request, any mortgagee) and
Landlord’s agents as additional insured’s on all insurance policies required of
Tenant under this Lease, other than Worker’s Compensation, Employer’s Liability,
Automobile Liability, and Fire and Extended coverage (except on Tenant
Improvements or Tenant Alterations to the Premises for which Landlord shall be
named an additional insured) insuring Landlord and such other additional
insured’s regardless of any defenses the insurer may have against Tenant and
regardless of whether the subject claim is also made against Tenant. All
insurance policies carried by Tenant will permit the insured, prior to any loss,
to agree with a third party to waive any claim it might have against said third
party without invalidating the coverage under the insurance policy, and will
release Landlord (and Landlord’s affiliates and subsidiaries, and all officers,
partners, directors, and employees of Landlord and/or of any such subsidiary or
affiliate), from any claims for damage to any person, to the Property of which
the Premises are a part, any existing improvements, Tenant Improvements and
Tenant Alterations to the Premises, and to any furniture, fixtures, equipment,
installations and any other personal property of Tenant caused by or resulting
from, risks which are to be insured against by Tenant under this Lease,
regardless of cause.

12.04 Tenant will deliver to Landlord (and, at Landlord’s request, to any
mortgagee or to any other third party), simultaneously with its execution of
this Lease and thereafter at least thirty (30) days prior to expiration,
cancellation or change in insurance, certificates of insurance evidencing, at a
minimum, the coverage specified in Paragraph 12.02. All such certificates shall
be in form and substance satisfactory to Landlord, shall affirmatively
demonstrate all coverages and requirements set forth in this Lease, shall
contain no disclaimers of coverage, and shall include a firm and unconditional
obligation to give to Landlord at least 10 days’ prior written notice prior to
cancellation or change in any coverage. All insurance required hereunder will be
with companies licensed and authorized to do business in the state in which the
Property is located and holding a “General Policyholders Rating” of “A VIII” or
better, as set forth in the most current Best’s Insurance Guide.

12.05 Landlord will secure and maintain insurance coverage in such limits as
Landlord may deem reasonable in its sole judgment to afford Landlord adequate
protection. The premiums for such coverage are “Insurance Premiums” under
Paragraph 4.03C above. Any proceeds of such insurance shall be the sole property
of Landlord to use as Landlord determines. Landlord makes no representation that
the insurance policies and coverage amounts specified to be carried by Tenant or
Landlord under the terms of this Lease are adequate to protect Tenant. Tenant
will provide, at its own expense, all insurance as Tenant deems adequate to
protect its interests.

12.06 Without limiting the effect of any other waiver of or limitation on the
liability of Landlord set forth herein, and except as provided in Paragraph 13
and/or Paragraph 14 below, neither Landlord nor Tenant shall be liable to the
other party or to any insurance company (by way of subrogation or otherwise) for
any loss of or damage to tangible property due to casualty regardless of
negligence. For purposes of this Paragraph 12.06, “Landlord” shall include
Landlord’s affiliates and subsidiaries, and all officers, partners, directors,
and employees of Landlord or of any such subsidiary or affiliate.

13. Waiver of Claims and Indemnification

Tenant waives all claims against Landlord for any damage to any property in or
about the Property, for any loss of business or income, and for injury to or
death of any persons regardless of the cause of any such loss or event
(including negligence) or time of occurrence. Tenant will indemnify, protect,
defend and hold harmless Landlord from and against all claims, losses, damages,
causes of action, costs, expenses and liabilities, including legal fees, arising
out of Tenant’s occupancy of the Premises or presence on the Property, the
conduct of Tenant’s business, any Default by Tenant, and/or any act, omission or
neglect of Tenant, its agents, contractors, employees, suppliers, licensees or
invitees. For purposes of this Paragraph 13, “Landlord” shall include also
Landlord’s affiliates and subsidiaries, and all officers, partners, directors,
and employees of Landlord or of any such subsidiary or affiliate.

14. Hazardous Materials

14.01 “Hazardous Materials” will mean any substance commonly referred to, or
defined in any Law, as a hazardous material or hazardous substance (or other
similar term), including but not be limited to, chemicals, solvents, petroleum
products, flammable materials, explosives, asbestos, urea formaldehyde, PCB’s,
chlorofluorocarbons, freon or radioactive materials. Tenant will not cause or
permit any Hazardous Materials to be brought upon, kept, stored, discharged,
released or used in, under or about any portion of the Property by Tenant, or
its agents without the prior written consent of Landlord, which consent may be
withheld or conditioned in Landlord’s sole discretion; provided, Tenant may
bring into the Premises small amounts of Hazardous Materials (such as cleaning
products and copy toner) which are readily available to Tenant by unregulated
retail purchase if the same are necessary in Tenant’s normal business
operations. If Tenant brings any Hazardous Materials to the Premises or
Property, with or without the prior written consent of Landlord (without waiver
of the requirement of prior written consent), Tenant shall: (1) use such
Hazardous Material only as is reasonably necessary to Tenant’s business, in
small, properly labeled quantities; (2) handle, use, keep, store, and dispose of
such Hazardous Material using the highest accepted industry standards and in
compliance with all applicable Laws; (3) maintain at all times with Landlord a
copy of the most current MSDS sheet for each such Hazardous Material; and
(4) comply with such other rules and requirements Landlord may from time to time
impose. Upon expiration or earlier termination of this Lease, Tenant will, at
Tenant’s sole cost and expense, because all Hazardous Materials brought to the
Premises or the Property by Tenant, its agents, contractors, employees,
suppliers, licensees or invitees, to be removed from the Property in compliance
with any and all applicable Laws.

14.02 If Tenant or its agents violate the provisions of this Paragraph 14, or
performs any act or omission which contaminates or expands the scope of
contamination of the Premises, the Property, or any part thereof, the underlying
groundwater, or any property adjacent to the Property, then Tenant will
promptly, at Tenant’s expense, take all investigatory and/or remedial action
(collectively called “Remediation”) that is necessary to fully clean up, remove
and dispose of such Hazardous Materials and any contamination so caused and
shall do so in compliance with any applicable Laws. Tenant will also repair any
damage to the Premises and any other affected portion(s) of the Property caused
by such contamination and Remediation.

 

7 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

14.03 Tenant shall immediately provide to Landlord written notice of any
investigation or claim arising out of the use by Tenant of Hazardous Materials
at the Property or the violation of any provision of this Paragraph 14 and shall
keep Landlord fully advised regarding the same. Tenant shall provide to Landlord
all reports regarding the use of Hazardous Materials by Tenant at the Property
and any incidents regarding the same, regardless of whether any such
documentation is considered by Tenant to be confidential. Landlord retains the
right to participate in any legal actions affecting the Property involving
Hazardous Materials.

14.04 Tenant will indemnify, protect, defend and forever hold Landlord, its
lenders and ground Landlord, if any, and the Premises, the Property, or any
portion thereof, harmless from any and all damages, causes of action, fines,
losses, liabilities, judgments, penalties, claims, and other costs arising out
of any failure of Tenant to observe any covenants of this Paragraph 14 of this
Lease. All provisions of this Paragraph 14 shall survive the expiration of this
Lease and any termination of this Lease or of Tenant’s right of possession. For
purposes of this Paragraph 14.04, “Landlord” shall include also Landlord’s
affiliates and subsidiaries, and all officers, partners, directors, and
employees of Landlord or of any such subsidiary or affiliate.

15. Landlord’s Access

Landlord, its agents, contractors, consultants, servants and employees, will
have the right to enter the Premises at any time in the case of an emergency,
and otherwise at reasonable times to examine the Premises, perform work in the
Premises, show the Premises, exercise any right or remedy, or for any other
purpose. For each of these purposes, Landlord will at all times have and retain
any necessary keys. Tenant will not alter any lock or install new or additional
locks or bolts on any door in or about the Premises without obtaining Landlord’s
prior written approval and will, in each event, furnish Landlord with a new key.
Access by Landlord will not give Tenant the right to terminate this Lease, and
will be without abatement of rent or liability on the part of Landlord.

16. Damage or Destruction

16.01 If the Premises is damaged or destroyed by fire or other casualty, Tenant
will immediately give written notice to Landlord of the casualty. Landlord will
have the right to terminate this Lease following a casualty if any of the
following occur: (i) insurance proceeds actually paid to Landlord and available
for use are not sufficient to pay the full cost to fully repair the damage;
(ii) Landlord determines that the Premises or the Building cannot be fully
repaired within 180 days; (iii) the Premises are damaged or destroyed within the
last twelve (12) months of the Lease Term; (iv) Tenant is in Default of this
Lease at the time of the casualty; (v) Landlord would be required under this
Lease to abate or reduce Tenant’s rent for a period in excess of six (6) months
if the repairs were undertaken; or (vi) the Project, or the Building in which
the Premises is located, is damaged such that the cost of repair of the same
would exceed 10% of the replacement cost of the same. If Landlord elects to
terminate this Lease, Landlord will be entitled to retain all applicable Tenant
insurance proceeds excepting those attributable to Tenant’s furniture, fixtures,
equipment, and any other personal property.

16.02 If this Lease is not terminated pursuant to Paragraph 16.01, Landlord will
repair the Premises and this Lease shall continue. The repair obligation of
Landlord shall be limited to repair of the Premises excluding any Tenant
Improvements, Tenant Alterations, and any personal property and trade fixtures
of Tenant. During the period of repair, rent will be abated or reduced in
proportion to the degree to which Tenant’s use of the Premises is impaired, as
determined by Landlord, not to exceed the total amount of rent loss insurance
proceeds, directly attributable to Tenant’s Premises, Landlord has received.
However, rent will not be abated if Tenant or any of its agents is the cause of
the casualty.

17. Transfer (Assignment/Subletting)

17.01 Tenant will not, voluntarily or by operation of law, assign, sell, convey,
sublet or otherwise transfer all or any part of Tenant’s right or interest in
this Lease, or allow any other person or entity to occupy or use all or any part
of the Premises (collectively called “Transfer”) without first obtaining the
written consent of Landlord which may not be unreasonably withheld or
conditioned by Landlord. Any Transfer without the prior written consent of
Landlord shall be void. Without limiting the generality of the definition of
“Transfer,” it is agreed that each of the following shall be deemed a “Transfer”
for purposes of this Paragraph: (a) an entity other than Tenant becoming the
tenant hereunder by merger, consolidation, or other reorganization; and (b) a
transfer of any ownership interest in Tenant (unless Tenant is an entity whose
stock is publicly traded). Tenant shall provide to Landlord all information
requested by Landlord concerning a Transfer. If Landlord has not granted consent
in writing to a Transfer within thirty (30) days of Tenant’s request hereunder
and delivery of all such information, Landlord will be deemed to have rejected
Tenant’s request. In no event shall Tenant mortgage, encumber, pledge or assign
for security purposes all or any part of its interest in this Lease.

17.02 In the event Landlord consents to a Transfer, the Transfer will not be
effective until Landlord receives a fully executed agreement regarding the
Transfer, in a form and of substance acceptable to Landlord, any documents or
information required by such agreement (including any estoppel certificate and
any subordination agreement required by any lender of Landlord), an amount equal
to all attorneys fees and other expenses of Landlord incurred in connection with
the Transfer, and a Transfer fee in an amount determined by Landlord (a minimum
fee of $250 is payable). Tenant agrees to pay to Landlord an amount equal to all
attorneys fees and other expenses incurred by Landlord related to a request for
consent to Transfer regardless of whether such consent is granted and regardless
of whether the Transfer is consummated.

17.03 Any consideration paid to Tenant for assignment of this Lease, less any
reasonable brokerage commission paid by Tenant with respect to such assignment,
shall be immediately paid to Landlord. In the event of a sublease of all or a
portion of the Premises, all rents payable by the subtenant in excess of rents
payable hereunder (allocated on a per square foot basis in the event of a
partial sublease) shall be immediately due and payable to Landlord; provided,
excess rental shall be calculated taking into account straight-line
amortization, without interest, of any reasonable brokerage commission paid by
Tenant in connection with the subject sublease transaction.

17.04 Landlord may, within thirty (30) days after submission of Tenant’s written
request for Landlord’s consent to a Transfer, terminate this Lease (or, as to a
partial subletting, terminate this Lease as to the portion of the Premises
proposed to be sublet) as of the date the proposed Transfer was to be effective.
If Landlord terminates this Lease as to only a portion of the Premises, then
(a) this Lease shall cease as to such portion of the Premises, (b) Tenant shall
pay to

 

8 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

Landlord all Base Rent and other amounts accrued through the termination date
relating to the portion of the Premises covered by the proposed Transfer
(allocated on an equitable basis determined by Landlord), and (c) Tenant shall
execute, upon request of Landlord, an amendment hereto setting forth matters
related to such partial termination. Landlord may physically separate the
recaptured portion of the Premises and lease such portion of the Premises to the
prospective transferee (or to any other person) without liability to Tenant.

17.05 Regardless of whether consent by Landlord is granted in connection with
any Transfer, no Transfer shall release Tenant from any obligation or liability
hereunder; Tenant shall remain primarily liable to pay all rent and other sums
due hereunder to Landlord and to perform all other obligations hereunder.
Similarly, no Transfer, with or without the consent of Landlord, shall release
any guarantor from its obligations under its guaranty. Upon any assignment or
sublease, any rights, options or opportunities granted to Tenant hereunder to
extend or renew the Lease Term, to shorten the Lease Term, or to lease
additional space shall be null and void.

18. Default

Time is of the essence in the performance of all covenants of Tenant. Tenant
will be in Default if any of the following events occurs:

18.01 Tenant fails to make, as and when due, any payment of Base Rent,
Additional Rent, or any other monetary payment required to be made by Tenant
herein and Tenant does not cure such failure within three (3) days after
Landlord gives written notice of such failure to Tenant; provided, if Landlord
has given such a written notice with respect to two (2) payments due in any
calendar year, then the failure by Tenant to pay any other payment due in such
calendar year, on or before the date when first due, shall be a Default
hereunder without any written notice from Landlord and without any grace or cure
period.

18.02 Landlord discovers that any representation or warranty made by Tenant or
any guarantor was materially false when made or that any financial statement of
Tenant or of any guarantor of this Lease given to Landlord was materially false.

18.03 Tenant makes any general arrangement or assignment for the benefit of
creditors, becomes a “debtor” in a bankruptcy proceeding, is unable to pay its
debts or obligations as they occur, or has an attachment, execution or other
seizure of substantially all of its assets located at the Property or its
interest in this Lease.

18.04 Tenant fails to observe, perform or comply with any of the non-monetary
terms, covenants, conditions, provisions or rules and regulations applicable to
Tenant under this Lease other than as specified above in this Paragraph 18;
provided, if such failure (i) is not intentional on the part of Tenant, (ii) is
not the type of failure as to which Landlord shall have previously given Tenant
written notice, (iii) does not constitute a default or violation under any loan
or other agreement to which Landlord is a party, and (iv) is, in the sole
opinion of Landlord, a curable failure, then such failure shall not be a
“Default” unless Tenant does not cure such failure within ten (10) days
following written notice of such failure from Landlord.

18.05 Any guarantor becomes insolvent, becomes a “debtor” in a bankruptcy
proceeding, fails to perform any obligation under its guaranty, or attempts to
revoke its guaranty.

19. Remedies of Landlord

19.01 If Tenant fails to perform any duty or obligation of Tenant under this
Lease, Landlord may at its option, without waiver of Default nor any other right
or remedy, perform any such duty or obligation on Tenant’s behalf. The costs and
expenses of any such performance by Landlord will be immediately due and payable
by Tenant upon receipt from Landlord of the reimbursement amount required.

19.02 Upon a Default, with or without notice or demand, and without limiting any
other of Landlord’s rights or remedies, Landlord may:

 

  (a) Terminate this Lease and/or terminate Tenant’s right to possession of the
Premises. Upon any such termination, Tenant will immediately surrender
possession of the Premises to Landlord. On termination of this Lease or Tenant’s
right of possession, Landlord will be entitled to recover from Tenant: (i) the
worth at the time of the award of the unpaid rent which had been earned at the
time of the termination; (ii) the worth at the time of the award of the amount
by which the unpaid rents which would have been earned after termination until
the time of award exceeds the amount of such rental loss that Tenant proves
could have been avoided; (iii) the worth at the time of the award of the amount
by which the unpaid rents for the balance of the Lease Ten after the time of
award exceeds the amount of such rental loss for such period that Tenant proves
could be reasonably avoided; and (iv) the worth at the time of the award of any
other amount necessary to compensate Landlord for all the damage proximately
caused by Tenant’s failure to perform its obligations under this Lease,
including specifically the unamortized portion of all brokerage commissions paid
in connection with this Lease and all costs of Landlord’s Work (amortized
without interest on a straight line basis over the initial Lease Term), and
reimbursement of any free rent, deferred rent or other Lease execution
inducement. The expiration or termination of this Lease, and/or the termination
of Tenant’s right to possession, will not release Tenant from any liability
under this Lease.

 

  (b) Continue the Lease and Tenant’s right to possession and recover rent as it
becomes due. Acts of maintenance or preservation, efforts to relet the Premises,
removal or storage of Tenant’s personal property or the appointment of a
receiver to protect Landlord’s interest under this Lease, will not constitute a
termination of Tenant’s right to possession.

 

  (c) Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state wherein the Premises is located.

19.03 The “worth at the time of award” referred to in Paragraph 19.02(a)(i),
19.02(a)(ii), and 19.02(a)(iv) will additionally include interest computed by
allowing interest at the rate of 12% per annum (or, if lower, at the maximum
rate allowed by law). The “worth at the time of award” referred to in Paragraph
19.02(a)(iii) will be computed by discounting

 

9 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

the amount at the discount rate of the Federal Reserve Bank of San Francisco in
effect at the time of award, plus one percent (1%).

19.04 No right or remedy conferred upon or reserved to Landlord in this Lease is
intended to be exclusive of any right or remedy granted to Landlord by statute
or common law, and each and every such right and remedy will be cumulative.

20. Condemnation

If any portion of the Premises or any portion of the Building in which the
Premises is located, or any portion of the Property which would substantially
interfere with Landlord’s ownership, or Landlord’s or Tenant’s ability to
conduct business is taken for any public or quasi-public purpose by any
governmental authority, including but not limited to, by exercise of the right
of appropriation, inverse condemnation, condemnation or eminent domain, or sold
in lieu of such taking, Landlord, at its option, may terminate this Lease
without recourse by Tenant. If this Lease is not terminated, Landlord will
promptly proceed to restore the Premises and/or any portion of the Property used
in common by all Tenants to substantially the same condition as prior to such
taking allowing for any reasonable effects of such taking. Should a portion of
the Premises be taken in a case where Landlord does not exercise its right to
terminate this Lease, Landlord will abate the rent corresponding to the term
during which, and to the part of the Premises which, Tenant is deprived on
account of such taking. Any award for any taking or payment made in lieu of
exercise of such power will be the property of Landlord, whether such award be
made as compensation for diminution of value of the leasehold or for the taking
of the fee, or as severance damages; however, Tenant will be entitled to any
compensation, separately awarded to Tenant for Tenant’s relocation expenses.

21. Estoppel Certificate

Tenant will execute and deliver to Landlord, within ten (10) days after written
request from Landlord, a written Estoppel Certificate in form prepared by
Landlord certifying: (i) that this Lease is unmodified and in full force and
effect (or, if modified, specifying each such modification); (ii) the
Commencement Date and expiration of the Lease Term; (iii) the absence or status
of any rights of Tenant to renew, extend, or otherwise alter the Lease Term or
to lease additional space or alter the definition of the Premises; (iv) the date
to which rent and any other charges are paid in advance, if any; (v) that there
are not, to Tenant’s knowledge, any uncured Defaults on the part of Landlord, or
stating the nature of any uncured Defaults; (vi) the current Base Rent amount
and the amount and form of the Security Deposit on deposit with Landlord;
(vii) that Landlord has completed any promised improvements to the Premises and
paid any promised improvement allowance (or detailing any work to be performed
or allowance to be paid); and (viii) any other information requested, including
but not limited to, any requested information regarding Hazardous Materials. Any
such Estoppel Certificate may be relied upon by Landlord, and also by any actual
or prospective buyer or lender of the Property and any other third party
designated by Landlord (the “Beneficiaries”). If Tenant fails to execute and
deliver such Estoppel Certificate within such ten (10) day period, then without
waiver of Default or of any other right or remedy of Landlord, Landlord shall
have the right to deliver to the Beneficiaries a completed Substitute Estoppel
Certificate regarding this Lease certifying the matters which Tenant was
requested to certify in the Estoppel Certificate. A notice enclosing a copy of
the Substitute Estoppel Certificate shall be simultaneously sent to Tenant. Each
statement in the Substitute Estoppel Certificate shall be deemed true, and shall
be binding upon Tenant, unless Tenant provides, within five (5) days of the
receipt of Landlord’s notice, written notice addressed to Landlord and the
Beneficiaries disagreeing with such statement on specific grounds. Tenant shall
defend and indemnify Landlord regarding any claim that a statement in the
Substitute Estoppel Certificate to which Tenant did not so disagree is
inaccurate.

22. Notices

All communications and notices required under this Lease shall be in writing and
shall be addressed to the respective address of the receiving party set forth in
Paragraph 1 above. All notices to Tenant shall be given by reputable overnight
courier, U.S. mail (First Class, postage prepaid), or hand delivery, and shall
be deemed received (i) if mailed, on the earlier of actual receipt or three
(3) days after such mailing, (ii) one business day following delivery by
Landlord to such an overnight courier, or (iii) upon hand delivery. Any notice
to Tenant may also be given by posting at the Premises and shall be effective
upon such posting. Notices to Landlord shall be sent to Landlord by U.S. mail,
postage prepaid, registered or certified mail with return receipt requested to
the address indicated in Paragraph 1 and shall be deemed received five (5) days
after such mailing. At any time during the Lease Term, Landlord or Tenant may
specify a different Notice Address by providing written notification to the
other.

23. Holdover

If Tenant remains in possession of all or any part of the Premises with
Landlord’s prior written consent after the expiration or termination of this
Lease or of Tenant’s right to possession, such possession will constitute a
month-to- month tenancy which may be terminated by either Landlord or Tenant
upon thirty (30) days written notice and will not constitute a renewal or
extension of the Lease Term. If Tenant remains in possession after such
expiration or termination without Landlord’s prior written permission, such
possession will constitute a tenancy-at-will terminable upon forty-eight
(48) hours’ notice by Landlord and will not constitute a month-to-month tenancy
nor a renewal or extension of the Lease Term. In the event of a month-to-month
tenancy or tenancy-at-will under this Paragraph, Tenant’s Base Rent will be
[words removed] one hundred fifty percent (150%) of the Base Rent payable during
the last month of the Lease Term, any other sums due under this Lease will be
payable in the amounts and at the times specified in this Lease, and all
options, rights of refusal, expansions and/or renewals shall be null and void.
Any tenancy under this Paragraph will be subject to every other term, condition
and covenant contained in this Lease. Tenant agrees to defend, indemnify and
hold Landlord harmless from any claim or cause of action arising out of related
to the failure of Tenant to surrender possession of the Premises to Landlord
upon the expiration of this Lease or upon any such termination.

24. Relocation of the Premises

Landlord may, at any time during the Lease Term, relocate Tenant to
substantially comparable space within the Project. Landlord will give Tenant a
written notice of its intention to relocate the Premises and Tenant will
complete such relocation within the thirty (30) days after receipt of such
written notice. Landlord shall pay all reasonable costs and expenses of such
relocation (excluding any Tenant owned telecommunication equipment, lines,
boards and wiring which Tenant must bear the cost of relocating and installing),
and the terms and conditions of the Lease will remain in full force

 

10 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

and effect except for any actual adjustments in Base Rent or Tenant’s
Proportionate Share that may result from a square footage adjustment due to such
relocation. If the space to which Landlord proposes to relocate Tenant is not
substantially the same in configuration and finish out as the Premises, or if
the Base Rent of the new space is not substantially the same as the prior Base
Rent, Tenant may so notify Landlord, and if Landlord fails to offer space
satisfactory to Tenant, Tenant may terminate this Lease effective as of the
thirtieth (30th) day after Landlord’s initial notice.

25. Default by Landlord; Limitation of Liability; Real Estate Investment Trust

25.01 In the event Landlord fails to perform any obligation required to be
performed under this Lease, Tenant will notify Landlord in writing of such
failure. Landlord shall not be deemed in Landlord Default hereunder unless and
until such notice is actually received by Landlord and Landlord fails within
thirty (30) days of receipt of such notice to commence to make a good faith
effort to cure the failure or thereafter ceases to pursue such cure to
completion.

25.02 The obligations of Landlord under this Lease shall be binding only on the
undersigned Landlord and not upon any of its subsidiaries or affiliates nor upon
any partners, investors, trustees, directors, officers, employees, agents,
shareholders, advisors or managers of Landlord in their individual capacities.
With respect to any obligations of Landlord to Tenant under this Lease and with
respect to any liabilities arising at the Property, Tenant’s sole and exclusive
remedy shall be a claim against the undersigned Landlord.

25.03 In consideration of the benefits accruing hereunder, Tenant on behalf of
itself and all of its Transferees covenants and agrees that, in the event of any
actual or alleged Landlord Default of this Lease or in the event of any other
claim or cause of action by Tenant, Tenant’s recourse against Landlord for any
monetary damages (over and above damages actually paid by available insurance,
if any) will be limited to the lesser of (a) the actual amount of equity of
Landlord in the Property, or (b) the amount of equity Landlord would have in the
Property if the Property were encumbered by debt in an amount equal to eighty
percent (80%) of the value of the Property; calculations of equity shall be made
as of the initial date Tenant notifies Landlord of the actual or alleged Default
or other claim. Any judgment against Landlord shall be satisfied only out of the
Property; no other assets of Landlord shall be subject to levy, execution or
other enforcement procedure for the satisfaction of any judgment by Tenant
against Landlord. Any claims by Tenant against Landlord will be limited to
actual damages only and will not, under any circumstances, include lost profits
or consequential damages.

25.04 If Landlord is a real estate investment trust, and if Landlord in good
faith determines that its status as a real estate investment trust under the
applicable provisions of the Internal Revenue Code of 1986, as heretofore or
hereafter amended, will be jeopardized because of any provision of this Lease,
Landlord may require reasonable amendments to this Lease and Tenant shall not
unreasonably withhold or delay its consent thereto, provided that such
modifications do not in any way, (i) increase the obligations of Tenant under
this Lease or (ii) adversely affect any rights or benefits to Tenant under this
Lease. Landlord shall pay all reasonable costs incurred by Tenant, including
without limitation, legal fees incurred for reviewing any such proposed
modifications.

25.05 Tenant represents that, to its knowledge, no person or entity who is a
significant indirect owner of Landlord, owns actually or constructively a 10% or
more interest in Tenant. Tenant will promptly notify Landlord if it learns that
any such ownership interest exists. Significant owners of Landlord at this time
include Public Storage, Inc. and New York Common Retirement Fund.

25.06 Landlord and any successor Landlord have the right to sell the Property or
any portion of it, or to assign its interest in this Lease, at any time and from
time to time. Upon the sale or any other conveyance by Landlord of the Property,
or a portion thereof which includes the Premises, Landlord will be released from
all obligations and liability under this Lease arising out of any act, event,
occurrence or omission occurring or existing after the date of such conveyance.

26. Subordination

Without the necessity of any additional document being executed by Tenant for
the purposes of effecting a subordination, and at the election of Landlord or
any mortgagee or any ground Landlord with respect to the land of which the
Premises are a part, this Lease will be subject and subordinate at all times to:
(i) all ground leases or underlying leases which may now exist or hereafter be
executed affecting the Property, and (ii) the lien of any mortgage or deed of
trust which may now exist or hereafter be executed in any amount for which the
Property, ground leases or underlying leases, or Landlord’s interest or estate
in any of said items is specified as security. Landlord or any mortgagee or
ground Landlord will have the right, at its election, to subordinate or cause to
be subordinated any ground Tenant or underlying leases or any such liens to this
Lease. If Landlord’s interest in the Premises is acquired by any ground Landlord
or mortgagee, or in the event any proceedings are brought for the foreclosure
of, or in the event of exercise of power of sale under, any mortgage or deed of
trust made by Landlord covering the Premises, or in the event a conveyance in
lieu of foreclosure is made for any reason, Tenant will, notwithstanding any
subordination and upon the request of such successor in interest to Landlord,
attorn to and become the Tenant of the successor in interest to Landlord and
recognize such successor in interest as the Landlord under this Lease. Tenant
acknowledges that although this Paragraph is self- executing, Tenant covenants
and agrees to execute and deliver, upon demand by Landlord and in the form
requested by Landlord, or any other mortgagee or ground Landlord, any additional
documents evidencing the priority or subordination of this Lease with respect to
any such ground leases or underlying leases or the lien of any such mortgage or
deed of trust. Tenant agrees that any person or entity who acquires title to the
Premises pursuant to a foreclosure of a deed of trust or mortgage, or deed in
lieu thereof, or the termination of an underlying ground lease or master lease
(a “Foreclosing Party”), even if such Foreclosing Party elects to have Tenant
attorn to the Foreclosing Party under this Lease, shall not be (i) liable for
any act or omission of any prior Landlord or with respect to events occurring
prior to its acquisition of ownership, (ii) subject to any offsets or defenses
which Tenant might have against any prior Landlord, (iii) bound by prepayment of
more than one month’s rent, (iv) liable for any security deposit not actually
received by such person or entity, (v) bound by any amendment or modification to
this Lease not consented to in writing by the holder of the mortgage, deed of
trust, ground lease or master lease or the Foreclosing Party, or (vi) liable for
any obligation or liability accruing under this Lease after the Foreclosing
Party assigns its interest under this Lease to a third party. Any such
Foreclosing Party is expressly made a third party beneficiary of the foregoing
provisions, and all other provisions of this Lease which are for the benefit of
a Foreclosing Party, which rights shall survive a foreclosure of the deed of
trust or mortgage.

 

11 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

27. Force Majeure

Landlord will not be deemed in Landlord Default or have liability to Tenant, nor
will Tenant have any right to terminate this Lease or abate rent or assert a
claim of partial or constructive eviction, because of Landlord’s failure to
perform any of its obligations under this Lease if the failure is due in part or
in full to reasons beyond Landlord’s reasonable control. If this Lease specifies
a time period for performance of an obligation by Landlord, that time period
will be extended by the period of any delay in Landlord’s performance caused by
such events as described herein.

28. Miscellaneous Provisions

28.01 Whenever the context of this Lease requires, the word “person” shall
include any entity, and the singular shall include the plural and the plural
shall include the singular. If more than one person or entity is Tenant, the
obligations of each such person or entity under this Lease will be joint and
several. Without diminishing the provisions of Paragraph 17, the terms,
conditions and provisions of this Lease will apply to and bind the heirs,
successors, executors, administrators and assigns of Landlord and Tenant.

28.02 The captions and headings of this Lease are used for the purpose of
convenience only and shall not be construed to interpret, limit or extend the
meaning of any part of this Lease. This Lease contains all of the agreements and
conditions made between Landlord and Tenant and may not be modified in any
manner other than by a written agreement signed by both Landlord and Tenant. Any
statements, promises, agreements, warranties or representations, whether oral or
written, not expressly contained herein will in no way bind Landlord and Tenant
expressly waives all claims for damages by reason of any statements, promises,
agreements, warranties or representations, if any, not contained in this Lease.
No provision of this Lease shall be deemed to have been waived by Landlord
unless such waiver is in writing signed by a regional vice president or higher
of Landlord or of Landlord’s management company, and no custom or practice which
may develop between the parties during the Lease Term shall waive or diminish
the Landlord’s right to enforce strict performance by Tenant of any terms of the
Lease. No waiver by Landlord of a Default by Tenant of any term, covenant or
condition of this Lease will be deemed a waiver of any other term, covenant or
condition of this Lease, or of any subsequent Default by Tenant of the same or
any other term, covenant or condition of this Lease. No delay or omission by
Landlord to seek a remedy for any Tenant Default of this Lease shall be deemed a
waiver by Landlord of its remedies or rights with respect to such Default.
Additionally, regardless of Landlord’s knowledge of a Default at the time of
such acceptance, the acceptance of rent or any other payment by Landlord will
not constitute a waiver by Landlord of any Default by Tenant. The duties and
warranties of Landlord are limited to those expressly stated in this Lease and
do not and shall not include any implied duties or implied warranties, now or in
the future. No representations or warranties have been made by Landlord other
than those contained in this Lease. This Lease is governed and construed in
accordance with the laws of the state in which the Premises are located, and
venue of any legal action will be in the county where the Premises are located.

28.03 Time is of the essence for the performance of each term, condition and
covenant of this Lease.

28.04 This Lease has been fully reviewed by both parties and shall not be
strictly or adversely construed against the drafter. If any provision contained
herein is determined to be invalid, illegal or unenforceable in any respect,
then (a) such provision shall be enforced to the fullest extent allowed, and
(b) such invalidity, illegality, or unenforceability will not affect any other
provision of this Lease.

28.05 Tenant hereby agrees not to disclose any terms of this Lease without the
prior written consent of Landlord. Tenant shall not record this Lease or any
short form memorandum hereof.

28.06 The rights and obligations of the parties under this Lease shall survive
the expiration of this Lease and the termination of this Lease and/or of
Tenant’s right of possession.

28.07 Landlord and Tenant each warrant to the other that it has not dealt with
any broker or agent in connection with this Lease, other than the person(s)
listed in Paragraph 1 above. Landlord and Tenant each agree to indemnify the
other against all costs, expenses, legal fees and other liability for
commissions or other compensation claimed by any other broker or agent by reason
of the act or agreement of the indemnifying party.

28.08 Tenant shall not permit or allow any activity in the Premises which will
have an adverse effect on indoor air quality, including smoking and any
remodeling activity or introduction of materials which would have such an
effect. Landlord shall have the right, but not the obligation, to monitor indoor
air quality within the Project. Tenant shall take such steps to protect and to
improve indoor air quality as Landlord may request from time to time.

28.09 Landlord has no duty to provide security for any portion of the Project.
To the extent Landlord elects to provide any security, Landlord is not
warranting the effectiveness of any security personnel, services, procedures or
equipment and Tenant shall not rely on any such personnel, services, procedures
or equipment. Landlord shall not be liable for failure of any such security
personnel, services, procedures or equipment to prevent or control, or to
apprehend anyone suspected of, personal injury or property damage in, on or
around the Project.

28.10 The grant of any consent or approval required from Landlord under this
Lease shall be proved only by proof of a written document signed and delivered
by Landlord expressly setting forth such consent or approval. Unless otherwise
specified herein, any such consent or approval may be withheld in Landlord’s
sole discretion. Any consent may be issued subject to conditions determined by
Landlord, in its sole discretion. Notwithstanding any other provision of this
Lease, the sole and exclusive remedy of Tenant for any alleged or actual
improper withholding, delaying or conditioning of any consent or approval by
Landlord shall be the right to specifically enforce any right of Tenant to
require issuance of such consent or approval on conditions allowed by this
Lease; in no event shall Tenant have the right to terminate this Lease, to
collect monetary damages, or to pursue any other remedy for any actual or
alleged improper withholding, delaying or conditioning of any consent or
approval, regardless of whether this Lease requires that such consent or
approval not be unreasonably withheld, conditioned or delayed.

28.11 Tenant agrees to abide by, keep and observe all Rules and Regulations set
forth in Exhibit “D” and all additions and amendments to the same of which
Landlord provides written notice to Tenant. Landlord will not be responsible to
Tenant for any nonperformance by any other Tenant, occupant or invitee of the
Property of any said Rules and Regulations.

 

12 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

28.12 Tenant will not place any signage on or about the Property, or on any part
thereof, without the prior written consent of Landlord which Landlord may
withhold or condition in its sole discretion. All Tenant signage will comply
with the terms and conditions of this Lease, the sign criteria set forth in
Exhibit “C” and Exhibit “D,” or other criteria which Landlord may establish from
time to time.

28.13 Tenant will not vacate or abandon the Premises, or permit the Premises to
remain unoccupied for any period longer than fifteen (15) consecutive days any
time during the Lease Term. If Tenant abandons, vacates, or surrenders the
Premises, or is dispossessed by process of law, or otherwise, any personal
property belonging to Tenant left in or about the Premises will, at the option
of Landlord, be deemed abandoned and may be disposed of by Landlord at the
expense and risk of Tenant.

28.14 In the event any party to this Lease initiates litigation to enforce the
terms of this Lease or to declare rights under this Lease, the prevailing party
will be entitled to collect its reasonable attorneys fees shall include all
attorneys fees incurred at and in preparation for discovery, arbitration, trial,
appeal and review, including deposition attorneys fees. This attorneys fee
provision shall also apply to all litigation and other proceedings in Bankruptcy
Court.

28.15 Submission of this document for examination and signature by Tenant is not
an offer to lease and does not create a reservation or option to lease. This
document will become effective and binding only upon full execution and delivery
by both Tenant and Landlord.

29. No Smoking

29.01 Smoking of any kind is strictly prohibited, at all times, at any location
on this property, except in the designated smoking area which is located at the
OUTSIDE PERIMETER OF BUILDING ONLY. Landlord may relocate the designated smoking
area at its sole discretion, at any time during the term of this lease.

30. Option to Renew Lease

 

(a) Provided Tenant is not in Default of the Lease at the time it exercises this
option and has not been in Default during any other period of the Lease Term
that has not been cured, Tenant is hereby granted one option to renew this Lease
for an additional five (5) years at the Base Rent rate then in effect for
comparable space in the market at the effective date of the commencement of such
renewal term, but not less than the last monthly rental amount payable by Tenant
prior to commencement of such renewal term. Such leasing for the renewal term
shall be, at the election of Landlord on the same terms and conditions as set
forth in this Lease or on the terms and conditions of the standard lease form
then used by Landlord with respect to the Project. The within option shall be
exercised by Tenant, if at all, by written notice given no sooner than nine
(9) full calendar months and no later than six (6) full calendar months prior to
the expiration of the Lease Term; Tenant shall include with such notice a
complete set of current financial statements of Tenant and all guarantors.

 

(b) In the event Landlord and Tenant are unable to agree as to the Base Rent
rate applicable to such renewed term within thirty (30) days of Tenant’s
exercise of its option to renew, Landlord shall appoint an MAI certified
appraiser to determine the Base Rent rate. Such appraiser shall determine the
current market rent (to be not less than the minimum rent set forth above in
this Section) and such determination shall be binding upon Landlord and Tenant.
Landlord and Tenant shall each pay one-half of the fees and costs of such
appraiser.

 

(c) Upon determination of the Base Rent rate, Landlord shall deliver to Tenant
either an amendment to this Lease renewing the Lease Term, or a new lease for
the renewal term based upon the form of the standard lease then used by Landlord
with respect to the Project. Tenant shall execute and deliver the submitted
document to Landlord within ten (10) days accompanied by payment of the amount
of money which, when added to any existing Security Deposit, shall increase the
Security Deposit amount to a sum which bears the same relationship to the
renewal Base Rent as the original Security Deposit bears to the Base Rent with
respect to the initial Lease Term.

 

(d) Notwithstanding any provision hereof, during the thirty (30) day period
allowed for the parties to agree upon the renewal Base Rent rate, Landlord shall
have the right to rescind the exercise of the renewal option by written notice
in the event Landlord determines, in its discretion, that the financial
statements delivered by Tenant with the renewal notice are not satisfactory to
Landlord in the sole discretion of Landlord.

 

(e) The rights of Tenant under this Paragraph are not assignable separately from
this Lease. Such rights of Tenant shall terminate upon (a) any assignment,
sublease, or other Transfer, (b) any Default hereunder by Tenant, and/or (c) any
termination of this Lease or of Tenant’s right of possession hereunder;
provided, however, in the event Tenant shall have exercised this renewal option
and Landlord subsequently terminates this Lease or Tenant’s right of possession
hereunder for Default, the damages to which Landlord shall be entitled shall
include damages with respect to the renewal term.

31. Signage

Tenant shall have right to install one (1) corporate identity sign on the
Building in a location designated by Landlord, all in accordance with Exhibit
“D”. All signage shall be at Tenant’s expense. Furthermore, at the expiration of
the lease, Tenant is required to do, at lease but not limited to, removal of any
signage installed by Tenant, repair any damage to the Building created by
signage installed by Tenant and paint exterior to bring the Building back to
original condition.

32. Roof Antenna

Landlord will allow Tenant to install one (1) test roof antenna related to the
GPS software and technology operated by Tenant. Location and specs of roof
antenna are subject to Landlord approval. Tenant shall provide Landlord with
forty-eight (48) hours notice in event Tenant needs to access roof in order to
operate on antenna equipment. In event of emergency, tenant may access roof
within forty-eight (48) hours, but in no event shall Tenant access roof of
building without Landlord approval and awareness.

 

13 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

PARCEL A:

PARCELS 1, 2, 5 AND 6 OF PARCEL MAP NO. 84-882, IN THE CITY OF SANTA ANA, COUNTY
OF ORANGE, STATE OF CALIFORNIA, AS SHOWN ON A MAP FILED IN BOOK 206, PAGES 22
THROUGH 31 INCLUSIVE OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
ORANGE COUNTY, CALIFORNIA.

PARCEL B:

PARCEL 4 OF PARCEL MAP NO. 84-882, IN THE CITY OF SANTA ANA, COUNTY OF ORANGE,
STATE OF CALIFORNIA, AS SHOWN ON A MAP FILED IN BOOK 206, PAGES 22 THROUGH 31
INCLUSIVE OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

TOGETHER WITH THAT PORTION OF PARCEL 3 OF SAID PARCEL MAP NO. 84-882 DESCRIBED
AS FOLLOWS:

COMMENCING AT THE SOUTHERLY TERMINUS OF THAT CERTAIN COURSE IN THE EASTERLY LINE
OF SAID PARCEL 4, SHOWN AS HAVING A BEARING AND DISTANCE OF “NORTH 0° 29’ 45”
EAST 288.39 FEET” ON SAID PARCEL MAP; THENCE NORTH 0° 29’ 45” EAST 92.51 FEET
ALONG SAID EASTERLY LINE TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING ALONG
SAID EASTERLY LINE NORTH 0° 29’ 45” EAST 89.19 FEET; THENCE LEAVING SAID
EASTERLY LINE SOUTH 59° 26’ 17” EAST 44.68 FEET; THENCE, SOUTH 30° 33’ 43” WEST
77.19 FEET TO THE TRUE POINT BEGINNING. SAID LAND IS ALSO BEING SHOWN AS PARCEL
1 ON EXHIBIT B OF LOT LINE ADJUSTMENT NO. 97-021, RECORDED MAY 12, 1998 AS
INSTRUMENT NO. 19980292173, OFFICIAL RECORDS.

PARCEL C:

PARCEL 3 OF PARCEL MAP NO. 84-882, IN THE CITY OF SANTA ANA, COUNTY OF ORANGE,
STATE OF CALIFORNIA, AS SHOWN ON A MAP FILED IN BOOK 206, PAGES 22 THROUGH 31
INCLUSIVE OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

EXCEPTING THEREFROM THAT PORTION OF SAID PARCEL 3 DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHERLY TERMINUS OF THAT CERTAIN COURSE IN THE EASTERLY LINE
OF PARCEL 4 OF SAID PARCEL MAP, SHOWN AS HAVING A BEARING AND DISTANCE OF “NORTH
0° 29’ 45” EAST 288.39 FEET” ON SAID PARCEL MAP; THENCE NORTH 0° 29’ 45” EAST
92.51 FEET ALONG SAID EASTERLY LINE TO THE TRUE POINT OF BEGINNING; THENCE
CONTINUING ALONG SAID EASTERLY LINE NORTH 0° 29’ 45” EAST 89.19 FEET; THENCE
LEAVING SAID EASTERLY LINE SOUTH 59° 26’ 17” EAST 44.68 FEET; THENCE, SOUTH 30°
33’ 43” WEST 77.19 FEET TO THE TRUE POINT BEGINNING. SAID LAND IS ALSO BEING
SHOWN AS PARCEL 2 ON EXHIBIT B OF LOT LINE ADJUSTMENT NO. 97-021, RECORDED MAY
12,1998 AS INSTRUMENT NO. 19980292173, OFFICIAL RECORDS.

PARCEL D:

A NON-EXCLUSIVE EASEMENT FOR ROAD AND ACCESS PURPOSES OVER THAT PORTION OF
PARCEL 4 AND LOT A OF PARCEL MAP NO. 79-908, AS SHOWN ON A MAP FILED IN BOOK
151, PAGES 26, 27 AND 28 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
ORANGE COUNTY, CALIFORNIA, AS CREATED BY RESTATED AND AMENDED EASEMENT AND
MAINTENANCE AGREEMENT RECORDED MARCH 30, 1988 AS INSTRUMENT NO. 88-145016,
OFFICIAL RECORDS, DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT A; THENCE NORTH 0° 34’ 20” EAST
246.96 FEET ALONG THE WESTERLY LINE OF SAID LOT A AND PARCEL 4; THENCE SOUTH 89°
05’ 26” EAST 80.93 FEET TO A POINT IN THE EASTERLY LINE OF SAID LOT A, SAID
EASTERLY LINE BEING A CURVE CONCAVE SOUTHEASTERLY HAVING RADIUS OF 243.70 FEET,
A RADIAL LINE TO SAID POINT BEARS NORTH 79° 04’ 43” WEST; THENCE ALONG SAID
EASTERLY LINE AND THE SOUTHERLY LINE OF SAID LOT A, THE FOLLOWING COURSES:

SOUTHWESTERLY 44.06 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 10° 21’ 28”
TO THE BEGINNING OF A COMPOUND CURVE CONCAVE EASTERLY HAVING RADIUS OF 231.11
FEET. SOUTHERLY 77.34 FEET ALONG SAID CURVE THROUGH CENTRAL ANGLE OF 19° 10’ 25”
TO THE BEGINNING OF A REVERSE CURVE CONCAVE WESTERLY HAVING RADIUS OF 208.81
FEET, SOUTHERLY 69.88 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 19° 10’
25”, SOUTH 0° 33’ 49” WEST 31.95 FEET TO THE BEGINNING OF A TANGENT CURVE
CONCAVE NORTHEASTERLY HAVING A RADIUS OF 273.00 FEET SOUTHEASTERLY 42.25 FEET
ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 89° 39’ 15” TO A POINT OF CUSP WITH
SAID SOUTHERLY LINE, AND NORTH 89° 05’ 26” WEST 128.23 FEET TO THE POINT OF
BEGINNING.

 

14 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

EXHIBIT A-1

SPACE PLAN

1231 East Dyer Road, Suite 200

Santa Ana, CA 92705

[IMAGE – Floor Plan]

 

15 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

EXHIBIT A-2

FLOOR PLAN

1231 E. DYER RD.—SECOND FLOOR

[IMAGE – Floor Plan]

 

16 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

EXHIBIT A-3

SITE PLAN

[IMAGE – Site Plan]

 

17 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

EXHIBIT B

LANDLORD’S WORK

Tenant accepts Premises in its “AS-IS” condition except for the following
improvements which Landlord will construct at Landlord’s own cost and expense
using building standard materials in accordance with the space plan attached as
Exhibit A-1:

1) Demo demising walls between suite 200 and suites 205 and 295 (per Exhibit
A-1).

2) Build-out formal reception area (per Exhibit A-1).

3) Build-out additional conference room adjacent to reception area (per Exhibit
A-1).

4) Demo walls as indicated in floor plan creating larger conference rooms (per
Exhibit A-1).

5) Install two (2) data and three (3) electrical drops in each conference room
(per Exhibit A-1).

6) Build-out break room including sink and millwork (per Exhibit A-1).

7) Install VCT flooring into the Lab area (suite 295), Break, Telco/Server, and
Storage rooms (per Exhibit A-1).

8) Upgrade Electrical requirements (per Exhibit A-1); 12 Data/Electrical group
drops needed.

9) Finish off paint & carpet in all affected areas.

10) Install 2 3-inch conduits through the roof to facilitate connection of roof
test antenna.

Tenant accepts the Premises in the condition they are in at the Commencement
Date of this Lease and shall maintain said Premises in the same condition,
order, and repair, excepting only reasonable wear and tear, arising from the use
under this Agreement. Tenant has examined and knows the condition of the
Premises and agrees that no representations, except such as are contained
herein, have been made to Tenant respecting the condition of said Premises. The
taking possession of said Premises by Tenant should be conclusive that the
Premises are in good and satisfactory condition and Landlord will make no
further improvements to said Premises.

 

18 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

EXHIBIT C

TENANT IMPROVEMENT AGREEMENT

THIS TENANT IMPROVEMENT AGREEMENT (“Tenant Improvement Agreement”) is entered
into as of the day 12th of August, 2004 by and between PS Business Parks, L.P.,
(“Landlord), and SiRF Technology Holdings Inc., a California Corporation
(“Tenant”).

RECITALS:

Concurrently with the execution of this Tenant Improvement Agreement, Landlord
and Tenant have entered into a lease (the “Lease”) covering certain premises
(the “Premises”) more particularly described in Exhibit A attached to the Lease.
All terms not defined herein have the same meaning as set forth in the Lease. To
the extent applicable, the provisions of the Lease are incorporated herein by
this reference.

In order to induce Tenant to enter into the Lease and in consideration of the
mutual covenants contained herein and in the Lease, Landlord and Tenant agree as
follows:

1. TENANT IMPROVEMENTS. As used in the Lease and this Tenant Improvement
Agreement, the term “Tenant Improvements” means those items of general tenant
improvement construction shown on the Final Plans (as defined in Paragraph 4(b)
below). Landlord shall cause to be performed the Tenant lmprovements as shown
on, and in accordance with, the Final Plans, subject to “Tenant Delay and “Force
Majeure Delay” (as those terms are defined in Paragraph 9 below), using Building
Standard (as defined below) methods, materials and finishes. Landlord’s
supervision or performance of any work for or on behalf of Tenant shall not be
deemed a representation by Landlord that the Final Plans, or related space
planning, architectural and engineering drawings, or any revisions thereto,
comply with applicable insurance requirements, building codes, ordinances, laws
or regulations, or that the Tenant lmprovements constructed in accordance with
the Final Plans and any revisions thereto will be adequate for Tenant’s use.

2. WORK SCHEDULE. Within 10 days after the execution of the Lease, Landlord will
deliver to Tenant, for Tenant’s review and approval, a schedule (‘Work
Schedule”) which will set forth the timetable and various items of work to be
and approvals to be for the planning and completion of the installation of the
Tenant Improvements. The Work Schedule will be submitted to Tenant for its
approval, which approval Tenant agrees not to unreasonably withhold, and, once
approved by both Landlord and Tenant; the Work Schedule will become the basis
for completing the Tenant Improvements. All plans and drawings required by this
Tenant lmprovement Agreement and all work performed pursuant thereto are to be
prepared and performed in accordance with the Work Schedule. If Tenant fails to
approve the Work Schedule, as it may be modified after discussions between
Landlord and Tenant within 5 Business Days after the date the Work Schedule is
first received by Tenant, the Work Schedule shall be deemed to be approved by
Tenant as submitted. The foregoing notwithstanding, Landlord may from time to
time modify the Work Schedule during construction.

3. CONSTRUCTION REPRESENTATIVES. Landlord hereby appoints the following
person(s) as Landlord’s representative (“Landlord’s Representative”) to act for
Landlord in all matters covered by this Tenant Improvement Agreement Letitia D.
Collins . Tenant hereby appoints the following persons as Tenant’s
representative (Tenant’s Representative”) to act for Tenant in all matters
covered by this Tenant Improvement Agreement: Mr.____________________________.
Notwithstanding anything to the contrary contained in the Lease, any notice
given by one party to the other party in connection with the Tenant lmprovements
or matters set forth in this Tenant lmprovement Agreement shall be given to
either the Landlord’s Representative or the Tenant’s Representative (as the case
may be) and can be communicated to such individual verbally or in writing,
telephonically, by facsimile transmission, by regular United States Postal
Service mail, or by the other means of mail delivery specified in the Lease.
Either party may change its representative under this Tenant lmprovement
Agreement at any time by written notice to the other party in compliance with
the notice provisions of the Lease.

4. TENANT IMPROVEMENT PLANS.

(a) Preparation of Space Plans. Attached hereto as Schedule 1 are the
preliminary space plans prepared by Landlord’s architect and/or space planner
and approved by Tenant and Landlord (“Space Plans”). The Space Plans are
sufficient to convey the architectural design of the Premises and layout of the
Tenant lmprovements therein.

(b) Preparation of Final Plans. Based on the Space Plans, and in accordance with
the Work Schedule, Landlord’s architect will prepare complete architectural
plans, drawings and specifications and complete engineered mechanical,
structural and electrical working drawings for all of the Tenant lmprovements
for the Premises (collectively, the “Final Plans”). The Final Plans will show:
(a) the subdivision (including partitions and walls), layout, lighting, finish
and decoration work (including carpeting and other floor coverings) for the
Premises; (b) all internal and external communications and utility facilities
which will require conduit or other improvements from the base Building shell
work and/or within common areas; and (c) all other specifications for the Tenant
Improvements. The Final Plans will be submitted to Tenant for signature to
confirm that they are consistent with the Space Plans. If Tenant reasonably
disapproves any aspect of the Final Plans based on any inconsistency with the
Space Plans, Tenant agrees to advise Landlord in writing of such disapproval and
the reasons therefore within the time frame set forth in the Work Schedule. In
accordance with the Work Schedule, Landlord will then cause Landlord’s architect
to redesign the Final Plans incorporating the revisions reasonably requested by
Tenant so as to make the Final Plans consistent with the Space Plans.

(c) Requirements of Tenant’s Final Plans. Tenant agrees that Tenant’s Final
Plans must include locations and complete dimensions, and the Tenant
Improvements, as shown on the Final Plans, must: (i) be compatible with the
Building shell and with the design, construction and equipment of the Building;
(ii) if not comprised of the Building standards set forth in the written
description thereof (the “Standards”), then compatible with and of at least
equal quality to the Standards and approved by Landlord; (iii) comply with all
applicable laws, ordinances, rules and regulations of all governmental
authorities having jurisdiction, and all applicable insurance regulations;
(iv) not require Building services beyond the level normally provided to other
tenants in the Building and will not overload the Building floors; and (v) be of
a nature and quality consistent with the overall objectives of Landlord for the
Building, as determined by Landlord in its

 

19 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

reasonable but subjective discretion. After approval of the Final Plans no
further changes may be made without the prior written approval of both Landlord
and Tenant, and then only after agreement by Tenant to pay any excess costs
resulting from the design and/or construction of such changes. Tenant hereby
acknowledges that any such changes will be subject to the terms of Paragraph 5
below.

5. PAYMENT FOR THE TENANT IMPROVEMENTS.

(a) Allowance. In connection with the Premises, provided that no Event of
Default under the Lease has occurred and is continuing, and provided further
that no event or omission has occurred which with the passage of time or the
giving of notice by Landlord, or both, could constitute an Event of Default
under the Lease, Landlord hereby agrees to construct the Tenant lmprovements at
its cost and expense, and includes the following:

(i) Payment of the cost of preparing the Space Plans and the Final Plans,
including mechanical, electrical, plumbing and structural drawings and of all
other aspects necessary to complete the Tenant Improvements. The Tenant
lmprovements will not be used for the payment of extraordinary design work not
consistent with the scope of Landlord’s Building Standards (i.e., above-standard
design work) or for payments to any other consultants, designers or architects
other than Landlord’s architect.

(ii) Construction of the Tenant Improvements, including, without limitation, the
following:

 

  (1) Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, millwork and similar items;

 

  (2) All electrical wiring, lighting fixtures, outlets and switches, and other
electrical work necessary for the Premises;

 

  (3) The furnishing and installation of all duct work, terminal boxes,
diffusers and accessories necessary for the heating, ventilation and air
conditioning systems within the Premises, including the cost of meter and key
control for after-hour air conditioning;

 

  (4) Any additional improvements to the Premises required for Tenant’s use of
the Premises including, but not limited to, odor control, special heating,
ventilation and air conditioning, noise or vibration control or other special
systems or improvements;

 

  (5) All fire and life safety control systems such as fire walls, sprinklers,
halon, fire alarms, including piping, wiring and accessories, necessary for the
Premises;

 

  (6) All plumbing, fixtures, pipes and accessories necessary for the Premises;

 

  (7) Testing and inspection costs; and

 

  (8) Fees for the contractor and tenant improvement coordinator including, but
not limited to, fees and costs attributable to general conditions associated
with the construction of the Tenant Improvements.

(b) Changes. Landlord or any contractor may make minor changes in the Tenant
lmprovements arising during the construction process not inconsistent with the
intent hereof. In addition, after prior notice to Tenant (which notice need not
be in writing), the Tenant lmprovements may be changed (and the Final Plans will
be revised by Landlord) to reflect changes required by any local government
inspectors.

6. CONSTRUCTION OF TENANT IMPROVEMENTS. Until Tenant approves the Final Plans,
Landlord will be under no obligation to cause the construction of any of the
Tenant Improvements. Following Tenant’s approval of the Final Plans described in
Subparagraphs 4(b) and 4(c) above, Landlord’s contractor will commence and
diligently proceed with the construction of the Tenant Improvements, subject to
Tenant Delays and Force Majeure Delays (each such term being defined in
Paragraph 9 below). Promptly upon the commencement of the Tenant Improvements,
Landlord will furnish Tenant with a construction schedule letter setting forth
the projected completion dates therefore and showing the deadlines for any
actions required to be taken by Tenant during such construction, and Landlord
may from time to time during construction of the Tenant Improvements modify such
schedule. Landlord will give Tenant the benefit of any construction warranty
made to Landlord by Landlord’s contractor.

7. TERM COMMENCEMENT DATE AND SUBSTANTIAL COMPLETION.

(a) Term Commencement Date. The Term of the Lease will commence on the date (the
“Term Commencement Date”) which is the later of: (i) August 1, 2004; or (ii) the
date the Tenant lmprovements have been “substantially completed” (as defined
below); provided, however, that if substantial completion of the Tenant
lmprovements is delayed as a result of any Tenant Delays described in Paragraph
9 below, then the Term Commencement Date as would otherwise have been
established pursuant to this Subparagraph 8(a)(ii) shall be accelerated by the
number of days of such Tenant Delay.

(b) Substantial Completion. For purposes of Subparagraph 8(a)(ii) above, the
Tenant lmprovements will be deemed to be “substantially completed” when
Landlord’s contractor certifies in writing to Landlord and Tenant that Landlord:
(a) is able to provide Tenant with reasonable access to the Premises; (b) has
substantially performed all of the Tenant lmprovements required to be performed
by Landlord under this Tenant Improvement Agreement, other than decoration and
minor “punch-list” type items and adjustments which do not materially interfere
with Tenant’s access to or use of the Premises. Within 10 days after receipt of
such certificate from Landlord’s contractor, Tenant will conduct a walk-through
inspection of the Premises with Landlord and develop with Landlord a written
punch-list specifying those decorations and other punch-list items which require
completion (the “Punch List”), which items Landlord shall thereafter diligently
complete. At any time after substantial completion of the Tenant Improvements,
Landlord may enter the Premises to complete Punch List items, and such entry by
Landlord or its agents, employees or contractors for such purpose shall not
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or

 

20 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

diminution of rent, or relieve Tenant from any of its obligations under the
Lease, or impose any other liability upon Landlord or its agents, employees or
contractors.

(c) Delivery of Possession. Landlord agrees to deliver possession of the
Premises to Tenant when the Tenant lmprovements have been substantially
completed in accordance with Subparagraph 8(b) above. The parties estimate that
Landlord will deliver possession of the Premises to Tenant and the Term of the
Lease will commence on or before the Scheduled Term Commencement Date set forth
in the Base Lease Information, subject to Tenant Delay and Force Majeure Delay.
Landlord agrees to use its commercially reasonable efforts to cause the Premises
to be substantially completed on or before the Scheduled Term Commencement Date.
Tenant agrees that if Landlord is unable to deliver possession of the Premises
to Tenant on or prior to the Scheduled Term Commencement Date, the Lease will
not be void or void able, nor will Landlord be liable to Tenant for any loss or
damage resulting there from, nor will the Expiration Date of the Term be in any
way extended, unless such late delivery is due solely to the gross negligence or
willful misconduct of Landlord. If Landlord is delayed in delivering possession
of the Premises due to Landlord’s gross negligence or willful misconduct or due
to any Force Majeure Delays(s), then, as Tenant’s sole remedy, the Scheduled
Term Commencement Date will be postponed 1 day for each day Landlord is delayed
in delivering possession of the Premises to Tenant.

8. DELAYS IN WORK. Notwithstanding the Scheduled Term Commencement Date,
Tenant’s obligation to pay Rent under the Lease shall not commence until
Landlord shall have substantially completed all Tenant lmprovements to be
performed by Landlord as set forth in Paragraph I above; provided, however, if
Landlord shall be delayed in substantially completing the Tenant lmprovements
for any reason set forth in the following subparagraphs (a) through (f) (“Tenant
Delay”), then neither the Scheduled Term Commencement Date nor the payment of
Rent there under shall be affected or deferred on account of such delay:

(a) Tenant’s failure to timely perform any of its obligations pursuant to this
Tenant lmprovement Agreement, including any failure to complete, on or before
the due date therefore, any action item which is Tenant’s responsibility
pursuant to the Work Schedule or any schedule delivered by Landlord to Tenant
pursuant to this Tenant lmprovement Agreement or Tenant’s failure to furnish any
information required for the completion, and Landlord approval, of the Space
Plans, the Final Plans or the Tenant lmprovements;

 

(b) Tenant’s changes to Space Plans or Final Plans (notwithstanding Landlord’s
approval of such changes);

 

(c) Tenant’s failure, for a period of 15 days or more, to agree upon the Final
Plans;

(d) Tenant’s request for materials, finishes, or installations which are not
readily available or which are incompatible with the Standards;

(e) any other act, omission, delay or failure to act by Tenant, Tenant’s
employees, agents, architects, independent contractors, consultants or any other
Person performing or required to perform services on behalf of Tenant.

If any cause beyond the reasonable control of Landlord (a “Force Majeure
Delay”), including, without limitation, fire, earthquake, explosion, flood,
hurricane, the elements, natural disasters, the public enemy, actions,
restrictions, limitations or interference of governmental authorities or agents,
enforcement of applicable Laws, war, terrorist act or acts, invasion,
insurrection, rebellion, riots, strikes or lockouts, causes substantial
completion of the Tenant lmprovements to be delayed beyond the Scheduled Term
Commencement Date, then Rent shall be abated during such period of delay, except
to the extent that Tenant occupies the Premises, or any portion thereof, during
the period of such delay.

9. MISCELLANEOUS.

(a) The Tenant lmprovements shall be done by Landlord, or its designees,
contractors or subcontractors, in accordance with the terms, conditions and
provisions herein contained.

(b) Except as herein expressly set forth or in the Lease, Landlord has no
agreement with Tenant and has no obligation to do any other work with respect to
the Premises. Any other work in the Premises which Tenant may be permitted by
Landlord to perform prior to the Term Commencement Date shall be done at
Tenant’s sole cost and expense shall be coordinated through Landlord and
Representative and in accordance with the terms and conditions and requirements
as Landlord deems necessary or desirable. Any additional work or alterations to
the Premises desired by Tenant after the substantial completion of the Tenant
lmprovements provided for herein shall be subject to the provisions of the
Lease.

(c) The liability of Landlord hereunder or under any amendment hereto or any
instrument or document executed in connection herewith (including, without
limitation, the Lease) shall be limited to and enforceable solely against
Landlord’s interest in the Building.

IN WITNESS WHEREOF, the undersigned Landlord and Tenant have caused this Tenant
lmprovement Agreement to be duly executed by their duly authorized
representatives as of the date set forth above.

 

21 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

EXHIBIT D

SIGN CRITERIA

Signs are an integral part of the overall appearance of the Office Park and must
be designed and controlled to contribute to this quality environment. To ensure
a high level of appearance of all graphics and signs, the following criteria has
been developed.

This criterion has been prepared to meet the standards established by the County
of Orange and the City of Santa Ana, Planning and Fire Departments.

In fairness to all, conformance will be strictly enforced. Any non-conforming
signs will be brought into conformance at the Tenant’s expense. Except as
provided herein, no other sign (banners, painted, illuminated, etc.) on exterior
or interior window areas, will be allowed. Tenant shall be responsible to remove
said sign at the expiration or earlier termination of the Term, at its sole cost
and expense, and shall repair any damage caused by such removal, including any
discoloration of the Building, in connection therewith, also at Tenant’s sole
cost and expense.

Type of Sign

 

1. Major Identification – If allowed, sign shall consist of three dimensional
aluminum letters, no more than 18 inches high. Business name and/or registered
trademark only. Per the new City requirement, no sign may be installed above
“eyebrow” level or above second floor.

 

Approved Colors:

   Sailor Blue   PMS 300C    Cove Gray   PMS 430C    Umber Brown (Bronze)   PMS
462C

 

2. Secondary identification – If allowed, sign shall consist of white vinyl
letters applied to windows. They may display business name and/or logo and type
of business.

Prior to fabrication and installation of tenant signs, in-scale drawings must be
provided to PS Business Parks, L.P. and the City of Santa Ana for approval and
required permits. Tenants are responsible for drawing, permit, manufacturing and
installation costs of their signs.

Any deviations to this criterion must be approved by ORANGE COUNTY BUSINESS
CENTER LLC, PS Business Parks, L.P. and appropriate governmental agencies. If
you have any questions regarding sign criteria, please contact the property
management office.

PS Business Parks, L.P.

1231 E. Dyer Road, Suite 250

Santa Ana, CA 92705

(714) 850-1411 FAX:(714) 850-9042

 

22 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

1. Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice shall be installed or displayed on any part of the outside or inside of
the Building of the Project without the prior written consent of landlord, which
consent Landlord may withhold in its sole and absolute discretion. Landlord
shall have the right to remove, at Tenant’s expense and without notice, any sign
installed or displayed in violation of this rule. All approved signs or
lettering on doors and wails shall be printed, painted, affixed or inscribed at
the expense of Tenant by a person approved by Landlord.

2. If Landlord objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises, or placed on any windowsill, which is
visible from the exterior of the Premises, Tenant shall immediately discontinue
such use. Tenant shall not place anything against or near glass partitions or
doors or windows which may appear unsightly from outside the Premises.

3. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
stairways, elevators or escalators (if any) of the Project. The halls, passages,
exists, entrances, shopping malls, elevators, escalators and stairways are not
open to the general public, but are open, subject to reasonable regulations, to
Tenant’s business invitees. Landlord shall in all cases retain the right to
control and prevent access thereto of all persons whose presence in the judgment
of Landlord would be prejudicial to the safety, character, reputation and
interest of the Project and its tenants; provided that nothing herein contained
shall be construed to prevent such access to persons with whom any tenant
normally deals in the ordinary course of its business, unless such persons are
engaged in illegal or unlawful activities. No tenant and no employee or invitee
of any tenant shall go upon the roof(s) of the Project.

4. The directory of the Building or Project will be provided exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names therefrom.

5. All cleaning and janitorial services for the Project and the Premises shall
be provided exclusively through Landlord, and except with the written consent of
Landlord, no person or persons other than those approved by Landlord shall be
employed by Tenant or permitted to enter the Project for the purpose of cleaning
the same. Tenant shall not cause any unnecessary labor or carelessness or
indifferent to the good order and cleanliness of the Premises.

6. Landlord will furnish Tenant, free of charge, with two keys to each door lock
in the Premises. Landlord may make a reasonable charge for any additional keys.
Tenant shall not make or have made additional keys, and Tenant shall not alter
existing locks or install any new additional locks or bolts on any door of the
Premises. Tenant, upon the termination of its tenancy, shall deliver to Landlord
the keys to all doors which have been furnished to Tenant, and in the event of
any loss of any keys so furnished shall pay Landlord therefore.

7. If Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with Landlord’s instructions in
their installation.

8. Freight elevator(s), if any, shall be available for use by all tenants in the
Building, subject to such reasonable scheduling as landlord, in its discretion,
shall deem appropriate. No equipment, materials, furniture, packages, supplies,
merchandise or other property will be received in the Building or carried in the
elevators except between such hours and in such elevators as may be designated
by landlord. Tenant’s initial move in and subsequent deliveries of bulky items,
such as furniture, safes and similar items shall, unless otherwise agreed in
writing by Landlord, be made during the hours of 6:00 p.m. to 6:00 a.m. or on
Saturday or Sunday. Deliveries during normal office hours shall be limited to
normal office supplies and other small items. No deliveries shall be made which
impede or interfere with other tenants or the operation of the Building.

9. Tenant shall not place a load upon any floor the Premises which exceeds the
load per square foot which such floor was designed to carry and which is allowed
by law. Landlord shall have the right to prescribe the weight, size and position
of all equipment, materials, furniture or other property brought into the
Building. Heavy objects shall, if considered necessary by Landlord, stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight, which platforms shall be provided at Tenant’s expense. Business
machines and mechanical equipment belonging to Tenant, which cause noise or
vibration that may be transmitted to the structure of the building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building, shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devises sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
Building must be acceptable to Landlord. Landlord will not be responsible for
loss of, or damage to, any such equipment or other property from any cause, and
all damage done to the Building by maintain or moving such equipment or other
property shall be repairs at the expense of Tenant.

10. Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantifies
necessary for the operation or maintenance of office equipment. Tenant shall not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offense or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors or vibrations, nor shall Tenant bring into or keep in or about the
Premises any birds or animals.

11. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord.

12. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
shall refrain from attempting to adjust controls. Tenant shall keep corridor
doors closed, and shall close window coverings at the end of each business day.

13. Landlord reserves the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building.

14. Landlord reserves the right to exclude from the Building between the hours
of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building or has a pass or is properly identified. Tenant shall be
responsible for all persons for whom it request passes and shall be liable to
Landlord for all acts of such persons. Landlord shall not be liable for damage

 

23 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

for any error with regard to the admission to or exclusion from the Building of
any person. Landlord reserves the right to prevent access to the Building in
case of invasion, mob, riot, public excitement or other commotion by closing the
doors or by other appropriate action.

15. Tenant shall close and lock the doors of its Premises and entirely shut off
all water faucets or other water apparatus, and electricity, gas or air outlets
before Tenant and its employees leave the Premises. Tenant shall be responsible
for any damage or injuries sustained by other tenants or occupants of the
Building or by Landlord for noncompliance with this rule.

16. Tenant shall not obtain for use on the Premises ice, drinking water, food
beverage, towel or other similar services or accept barbering or bootblacking
service upon the Premises, except at such hours and under such regulations as
may be fixed by Landlord.

17. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
it.

18. Tenant shall not sell, or permit the sale at retail of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises. Tenant shall not make any room-to-room
solicitation of business from other tenants in the Project. Tenant shall not use
the Premises for any business or activity other than that specifically provided
for in this Lease.

19. Tenant shall not install any radio or television antenna, loudspeaker or
other devices on the roof(s) or exterior walls of the Building or Project.
Tenant shall not interfere with radio or television broadcasting or reception
from or in the Project or elsewhere.

20. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any deface the Premises or any part thereof, except in
accordance with the provisions of the Lease pertaining to alterations. Landlord
reserves the right to direct electricians as to where and how telephone and
telegraph wires are to be introduced to the Premises. Tenant shall not cut or
bore holes for wires. Tenant shall not affix any floor covering to the floor of
the Premises. In any manner except as approved by Landlord. Tenant shall repair
any damage resulting from noncompliance with this rule.

21. Tenant shall not install, maintain or operate upon the Premises any vending
machines without the written consent of Landlord.

22. Canvassing, soliciting and distribution of handbills or any other written
material, and peddling in the Project are prohibited, and Tenant shall cooperate
to prevent such activities.

23. Landlord reserves the right to exclude or expel from the Project any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Rules and Regulations of the
Building.

24. Tenant shall store all its trash and garbage within its Premises or in other
facilities provided by Landlord. Tenant shall not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal. All garbage and refuse disposal
shall be made in accordance with directions issued from time to time by
Landlord.

25. The Premises shall not be used for the storage of merchandise held for sale
to the general public, or for loading or for manufacturing of any kind, nor
shall the Premises be used for any improper, immoral or objectionable purpose.
No cooking shall be done or permitted on the Premises without Landlord’s
consent, except the use by Tenant of Underwriters’ laboratory approved equipment
for brewing coffee, tea, hot chocolate and similar beverages shall be permitted,
and the use of a microwave oven for employees use shall be permitted, provided
that such equipment and use is in accordance with all applicable federal, state,
county and city laws, codes, ordinances, rules and regulations.

26. Tenant shall not use in any space or in the public halls of the Project any
hand truck except those equipped with rubber tires and side guards or such other
material-handling equipment as Landlord may approve. Tenant shall not bring any
other vehicles of any kind into the Building or Project.

27. Without the written consent to Landlord, Tenant shall not use the name of
the Building or Project in connection with or in promoting or advertising the
business of Tenant except as Tenant’s address.

28. Tenant shall comply with all safety, tire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

29. Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

30. To the extent Landlord reasonably deems it necessary to exercise exclusive
control over any portions of the Common Areas for the mutual benefit of the
tenants in the Project, Landlord may do so subject to non-discriminatory
additional Rules and Regulations.

31. Tenant’s requirements will be attended to only upon appropriate application
to the Project management office by an authorized individual. Employees of
Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord, and no employee of
Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.

32. Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations against any or all of the
tenants of the Project.

33. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms covenants,
agreements and conditions of the Lease.

34. Landlord reserves the right to make such other and reasonable Rules and
Regulations as, in its judgment, may from time to time to be needed for safety
and security, for care and cleanliness of the Project and for the preservation
of good order therein. Tenant agrees to abide by all such Rules and Regulations
herein above stated and any additional rules and regulations which are adopted.

35. Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant’s employees, agents, clients, customers, invitees and guests.

 

24 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

PARKING RULES AND REGULATIONS

The following rules and regulations shall govern the use of the parking
facilities which are appurtenant to the Project.

1. All claimed damage or loss must be reported, itemized in writing and
delivered to the Management Office located within the Project within ten
(10) business days after any claimed damage or loss occurs. Any claim not so
made is waived. Landlord is not responsible for damage by water, fire, or
defective brakes, or parts, or for the act or omissions of others, or for
articles left in vehicles. In any event, the total liability of Landlord, if
any, is limited to Two Hundred Fifty Dollars ($250.00) for all damages or loss
to any car. Landlord is not responsible for loss of use.

2. Tenant shall not park or permit its employees to park in any parking areas
designated by Landlord as areas for parking by visitors to the Project. Tenant
shall not leave vehicles in the parking areas overnight nor park any vehicles in
the parking areas other than automobiles, motorcycles, motor driven or non-motor
driven bicycles or four wheeled trucks.

3. Parking stickers or any other device or form of identification supplied by
Landlord as a condition of use of the parking facilities shall remain the
property of Landlord. Such parking identification device must be displayed as
requested and may not be mutilated in any manner. The serial number of the
parking identification may not be obliterated. Devices are not transferable and
any device in the possession of an unauthorized holder will be void.

4. No overnight or extended term storage of vehicles shall be permitted.

5. Vehicles must be parked entirely within painted stall lines of a single
parking stall.

6. All directional signs and arrows must be observed.

7. The speed limit within all parking areas shall be five (5) miles per hour.

8. Parking is prohibited.

(a) in areas no striped for parking;

(b) in aisles;

(c) where “no parking” signs are posted;

(d) on ramps;

(e) in cross-hatched areas; and

(f) in such other areas as may be designated by Landlord or Landlord’s parking
operator.

9. Every parker is required to park and lock his own vehicle. All responsibility
for damage to vehicles is assumed by the parker.

10. Loss or theft of parking identification devices must be reported to the
Management Office immediately, and a lost or stolen report must be tiled by the
Tenant or user of such parking identification device at the time. Landlord has
the right to exclude any car from the parking facilities that does not have an
identification device.

11. Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.

12. Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited,

13. The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations.

14. Tenant’s continued right to use any parking spaces in the parking facilities
is conditioned upon Tenant abiding by these rules and regulations and those
contained in this Lease. Further, if this Lease terminates for any reason
whatsoever, Tenant’s right to use the parking facilities shall terminate
concurrently therewith.

15. Tenant agrees to sign a parking agreement with Landlord or Landlord’s
parking operator within five (5) days of request, which agreement shall provide
the manner of payment of monthly parking fees and otherwise be consistent with
this Lease and these rules and regulations.

16. Landlord reserves the right to refuse the sale of monthly stickers or other
parking identification devices to any tenant or person and/or his agents or
representatives who willfully refuse to comply with these rules and regulations
and all unposted city, state or federal ordinances, laws or agreements

17. Landlord reserves the right to establish and change parking fees and to
modify and/or adopt such other reasonable and non-discriminatory rules and
regulations for the parking facilities as it deems necessary for the operation
of the parking facilities. Landlord may refuse to permit any person who violates
these rules to park in the parking facilities, and any violation of the rules
shall subject the car to removal, at such car owner’s expense.

 

25 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

EXHIBIT F

BUILDING STANDARDS

 

PROJECT STANDARDS

 

TENANT ALLOWANCES

 

PERIMETER WALLS   PERIMETER WALLS  

• EXTERIOR WALL FURRING

  • EXTERIOR WALL FURRING Full Height Wall (1st & 2nd Floor):   Full Height Wall
(1st & 2nd Floor):

Metal studs, 2-1/2” 25 GA @ 24” OC

Gypsum board, 5/8 (type X) one side

Insulation, R-8 fiberglass

Metal casing beads at all exposed edges

lnstall floor to ± 9’6” (field verify)

Taped smooth ready for paint

 

Base Building (Shell & Core) per Plan

 

1st Floor @ Windows:

  1st Floor @ Windows:

Metal studs, 2-1/2” 25 GA @ 24” OC

Gypsum board, 5/8” (type X) one side

Insulation, R-8 fiberglass

Metal casing beads at all exposed edges

lnstall below and above window (field verify)

Taped smooth ready for paint

  Base Building (Shell & Core) per Plan  

2nd Floor @ Windows:

  2nd Floor @ Windows

Metal studs, 2-1/2” 25 GA @ 24” OC

Gypsum board, 5/8” (type X) one side

Insulation, R-8 fiberglass

Metal casing beads at all exposed edges

lnstall 3’ below & 1’ above window (field verify)

Taped smooth ready for paint

  Base Building (Shell & Core) per Plan  

• DEMISING PARTITIONS

  • DEMISING PARTITIONS

Tenant:

  Tenant:

Metal studs, 3-5/8” 25 GA @ 24” OC

Gypsum board, 5/8” (type X) each side

Insulation, R-11 fiberglass

Pertinent metal casing beads where applicable

lnstall floor to structure above (field verify)

Taped smooth ready for paint up to 9’0”

Fire tape only from 9’0” to structure above

Seismic bracing per local code

  One (1) linear foot per 42 USF  

Common Area/Corridor:

  Common Area/Corridor:

Metal studs, 3-5/8” 25 GA @ 24” OC

Gypsum board, 5/8” (type X) each side

Insulation, R-11 fiberglass

Pertinent metal casing beads where applicable

lnstall floor to structure above (field verify)

Taped smooth ready for paint up to 9’0”

Fire tape only from 9’0” to structure above

Seismic bracing per local code

 

One Half of Partition as Required

One Half @ Base Building (Shell & Core)

 

• INTERIOR PARTITIONS

  • INTERIOR PARTITIONS

Full Height:

  Full Height:

Metal studs, 2-1/2” 25 GA @ 24” OC

Gypsum board, 5/8” (type X) each side

Metal casing beads at all exposed edges

lnstall floor to finished ceiling, ± 9’0” (field verify)

 

One (1) linear foot per 10 1/2 USF

        

*Pony Wall:

 

 

26 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

PROJECT STANDARDS

 

TENANT ALLOWANCES

 

Taped smooth ready for paint Seismic bracing per local code

   *Specification only (no allowance)

*Pony Wall:

    

Metal studs, 2-1/2” 25 GA @ 24” OC

Gypsum board, 5/8” (type X) each side

Metal casing beads at all exposed edges

Install floor to ± 3’6” (field verify)

Taped smooth ready for paint

       DOORS/FRAMES    DOORS/FRAMES   • TENANT ENTRY/CORRIDOR DOOR    • TENANT
ENTRY/CORRIDOR DOOR

Door:

   One (1) door assembly per Tenant or as required by Code

1 3/4” solid core Red Oak, single skin, plain sliced,

3’0” x 8’10” (20 minute). Clear lacquer finish

      

Frame:

    

3’0” x 8’10” Western Integrated Style 318

aluminum, black anodized (20 minute) with smoke seal

      

Hinges:

    

4 1/2 x4 1/2 ball bearing with non-removable pin (2 pair)

Stanley FBBI79 (#625 finish)

      

Lockset:

   • TENANT INTERIOR DOOR

Schlage #L945303A tubular lever (#625 finish)

   One (1) door assembly per 250 USF  

Closer:

    

Norton #8501, aluminum finish

      

Floorstop:

    

Quality #331ES (#625 finish)

      

• TENANT INTERIOR DOOR

Door:

    

1 3/4” solid core Red Oak, single skin, plain sliced,

3’0” x 8’0” Clear lacquer finish

       Frame:     

3’0” x 8’0” Timely, steel frame, black finish

   ELECTRICAL  

Hinges:

   • DEDICATED DUPLEX OUTLET

4 1/2 x4 1/2 (3 pair) Stanley F179 (#625 finish)

 

Latchset (no key):

Schlage #D1OS Olympiad (#625 finish)

  

One (1) per 1,500 USF

(Minimum 1 per Tenant)

 

Floorstop:

   • DUPLEX OUTLET

Quality #331ES (#625 finish)

   One (1) per 120 USF   ELECTRICAL        • DEDICATED DUPLEX OUTLET    •
FOURPLEX OUTLET

120V, 15A rated receptacle, Leviton Ivory cover plate

Install vertically at 18” AFF to centerline of outlet

  

* May substitute for standard duplex

at the rate of One (1) per 240 USF

Separate Circuit

       • DUPLEX OUTLET    • TELEPHONE OUTLET/DATA LINE

120V, 20A rated receptacle, Leviton Ivory cover plate

Install vertically at 18” AFF to centerline of outlet

   One (1) per 200 USF  

 

27 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

PROJECT STANDARDS

 

TENANT ALLOWANCES

 

(circuited in grouping per Code)        •*FOURPLEX OUTLET     

120V, 15A rated receptacle, Leviton Ivory cover plate

Install vertically at 18” AFF to centerline of outlet

(circuited in grouping per Code)

      

• TELEPHONE OUTLET/DATA LINE

   HVAC

Pull cord in  3/4” conduit stubbed up 6” above ceiling,

install outlet vertically at 18” AFF to centerline of outlet

(Tenant installs teflon coated cable and coverplate)

  

 

• SYSTEM

1,000 CFM (2.5 Tons) per 1,000 USF

       • THERMOSTAT HVAC    One (1) VVT subzone control per 1,000 USF   • SYSTEM
   • DIFFUSERS

Variable Volume Temperature (VVT)

Controlled System, supplied by single zone

rooftop mounted package units

  

Supply Air:

One (1) per 100 USF

 

• THERMOSTAT

Carrier CCS

  

Return Air:

One (I) per 100 USF

 

• DIFFUSERS

    

Supply Air:

2x2, 360° drop-in, adj louvers, perforated grill (white)

      

Return Air:

(RA) White 2x2 perforated grill (white)

       FlRE PROTECTION    FlRE PROTECTION  

• SPRINKLERS

Semi-recessed head with trim ring (#625 finish),

extended from shell supply loop, installed in suspended acoustic ceiling at
center of ceiling tile, per Code and local Fire Marshal

  

• SPRINKLERS

per Code, subject to Interior Partition

Allowance

 

• SMOKE ALARMS

Specify

  

• SMOKE ALARMS

per Code, subject to Interior Partition Allowance

  • EXTINGUISHERS     

#I0 ABC portable extinguisher

Install in surface mounted bracket

  

• EXTINGUISHERS

per Code, subject to Interior Partition Allowance

  LIGHTING        FLUORESCENT (2 X 4)    LIGHTING

Fixture:

Metalux Cat #2G-340 A-277 ESB (3) Lamp Troffer, electronic ballast, white baked
enamel steel housing (seismic reinforcement as required)

  

 

• FLUORESCENT (2 X 4)

Fixture/Lens/Lamp/Switching:

One (1) fixture/lens/lamp assembly per 75 USF

One (1) switch per 300 USF

(Minimum 7 switch per interior demise)

Lens (as determined by Landlord):

1. Acrylic paracube

               

 

28 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

PROJECT STANDARDS

 

TENANT ALLOWANCES

 

2. Acrylic prismatic

 

Lamps:

F32 T8 3500K

 

Switching:

All areas shall be controlled by occupant sensor as required per demised area,
per Title 24, (LIGHT-0-MATIC or WAT-SAVER) (within 8” of centerline, lockset
side of door frame)

      

•*RECESSED DOWN LIGHT

Fixture:

Halo H7 Series, or equal (with required condiut)

 

Lamp:

Compact Fluorescent

 

Switching:

Single Switch (277V/15A) or Dimmer Switch (600W/120V rotary/push on/off ), Ivory
cover plate (within 8” of centerline, lockset side of door frame)

  

• RECESSED DOWN LIGHT

*Specification only (no allowance)

 

• EXlT SIGN

Juno EXG5O WH, white/green led

  

• EXlT SIGN

per Code, subject to Interior Partition Allowance

 

GLAZING

 

•*SIDELIGHT

2” x Full Height  1/4” tempered glass (per Code) in Timely steel frame, black
finish (install 9” from door frame)

  

GLAZING

 

• SIDELIGHT

*Specification only (no allowance)

 

CEILING

 

• ACOUSTICAL CEILING (2 X 4)

Grid:

Donn DX Series steel “T”, white enamel, accessories (install “L” trim where wall
penetrates ceiling grid)

 

Tile (as determined by Landlord):

1. Armstrong Second Look II

2. Armstrong “Fissured “ 5/8” 755B, Lay- In

  

CEILING

 

• ACOUSTICAL CEILING (2 X 4)

Grid:

per Plan (installation of “L” trim subject to Project Standard partitioning)

 

Tile:

per Plan

 

FLOORING

 

• CARPET

30 oz cut pile (Designweave Windswept Esquire) installed over 3/8” Nova pad in
private offices, installed w/o pad (glue down) in open areas (Tenant may select
color from Designweave options offered by Landlord)

 

• VCT

12”x 12” (1/8” gauge) vinyl composition tile (Tenant may select color from
Armstrong Imperial

  

FLOORING

 

• CARPET

per Plan (general office, circulation areas)

 

• VCT

per Plan (storage and utility areas)

 

 

29 — FULL SERVICE LEASE



--------------------------------------------------------------------------------

PROJECT STANDARDS

 

TENANT ALLOWANCES

 

Texture Standard Excelon options offered by Landlord)

   • BASE      per Perimeter Wall, Demising Wall and Interior Partition
allowance   • BASE    PAINT

4” rubber straight carpet base (Tenant may select color from Burke options
offered by Landlord)

   per Perimeter Wall, Demising Wall and Interior Partition allowance   PAINT   
WINDOW COVERING

Frazee Lo Glow latex (or approved equal),

Two (2) coats or as necessary for uniform finish

(Tenant may select color from Frazee options offered by Landlord)

   per Exterior Window Assembly   WINDOW COVERING     

1” black mini blind, Levelor Riviera

      

 

30 — FULL SERVICE LEASE